
	
		II
		Calendar No. 546
		112th CONGRESS
		2d Session
		S. 911
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2011
			Mr. Rockefeller (for
			 himself and Mrs. Hutchison) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		
			November 14, 2012
			Reported by Mr.
			 Rockefeller, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To establish the sense of Congress that Congress should
		  enact, and the President should sign, bipartisan legislation to strengthen
		  public safety and to enhance wireless communications.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Public-safety and
			 Enhancing Communications Through Reform, Utilization, and Modernization
			 Act or the SPECTRUM Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that Congress should enact, and the President should sign, bipartisan
			 legislation to strengthen public safety and to enhance wireless communications
			 by—
			(1)providing sufficient wireless spectrum and
			 other resources to build a nationwide interoperable wireless public safety
			 broadband network;
			(2)encouraging more efficient, flexible, and
			 effective use of spectrum, a valuable and finite public resource;
			(3)promoting voluntary market mechanisms to
			 ensure the optimal allocation of spectrum;
			(4)reforming the Federal Government’s spectrum
			 management practices; and
			(5)engaging in advanced research and
			 development into emerging wireless technologies.
			
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Public Safety Spectrum and Wireless
			 Innovation Act.
			(b)Table of contentsThe table of contents for this Act is as
			 follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Definitions.
					TITLE I—Reallocation of public
				safety spectrum
					Sec. 101. Reallocation of D block to public
				safety.
					Sec. 102. Flexible use of narrowband
				spectrum.
					TITLE II—Governance of public
				safety spectrum
					Subtitle A—Public Safety Broadband
				Corporation
					Sec. 201. Single public safety wireless network
				licensee.
					Sec. 202. Establishment of Public Safety
				Broadband Corporation.
					Sec. 203. Board of Directors of the
				Corporation.
					Sec. 204. Officers, employees, and committees
				of the Corporation.
					Sec. 205. Nonprofit and nonpolitical nature of
				the Corporation.
					Sec. 206. Powers, duties, and responsibilities
				of the Corporation.
					Sec. 207. Initial funding for the
				Corporation.
					Sec. 208. Permanent self-funding; duty to
				assess and collect fees for network use.
					Sec. 209. Audit and report.
					Sec. 210. Annual report to
				Congress.
					Sec. 211. Public safety roaming and priority
				access.
					Sec. 212. Transitional analysis of public
				safety network attributes.
					Sec. 213. Prohibition on direct offering of
				commercial telecommunications service directly to consumers.
					Sec. 214. Provision of technical
				assistance.
					Subtitle B—Public safety
				commitments
					Sec. 221. State and Local Implementation
				Fund.
					Sec. 222. State and local
				implementation.
					Sec. 223. Public safety wireless communications
				research and development.
					Sec. 224. Advanced information and
				communications technology research.
					TITLE III—Spectrum auction
				authority
					Sec. 301. Extension of auction
				authority.
					Sec. 302. Auction of spectrum.
					Sec. 303. Incentive auction
				authority.
					Sec. 304. Efficient use of public safety
				spectrum.
					Sec. 305. Report on satellite
				broadband.
					Sec. 306. Federal infrastructure
				sharing.
					Sec. 307. Report on unlicensed
				spectrum.
					TITLE IV—Public Safety Trust
				Fund
					Sec. 401. Public Safety Trust Fund.
					TITLE V—Spectrum
				policy
					Subtitle A—Inventory and planning
					Sec. 501. Radio spectrum inventory.
					Sec. 502. Federal spectrum
				planning.
					Subtitle B—Markets
					Sec. 511. Promoting secondary spectrum
				markets.
					Sec. 512. Unlicensed use in 5 GHz.
					Sec. 513. Experimental licenses.
					Sec. 514. Repurposing Federal spectrum for
				commercial purposes and Federal spectrum sharing.
					Sec. 515. Report on spectrum
				sharing.
					Subtitle C—Efficiency and
				management
					Sec. 521. Functional responsibility of the NTIA
				to ensure efficient use of spectrum.
					Sec. 522. Spectrum efficiency analytic
				tools.
					Sec. 523. Study on receiver performance and
				spectrum efficiency.
					Sec. 524. Frequency assignment.
					Sec. 525. Spectrum opportunity cost
				transparency.
					Sec. 526. System certification.
					Sec. 527. Report to Congress on improving
				spectrum management.
					Sec. 528. Wireless facilities
				deployment.
					TITLE VI—Studies on Next
				Generation 9-1-1 Services
					Sec. 601. Definitions.
					Sec. 602. NHTSA report on costs for
				requirements and specifications of Next Generation 9–1–1 services.
					Sec. 603. FCC recommendations for legal and
				statutory framework for Next Generation 9–1–1 services.
					TITLE
				VII—Miscellaneous
					Sec. 701. Severability.
					Sec. 702. Rule of construction.
					TITLE VIII—Compliance with
				Statutory Pay-As-You-Go Act
					Sec. 801. Budget compliance.
				
			2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)700 MHz bandThe term 700 MHz band means
			 the portion of the electromagnetic spectrum between the frequencies from 698
			 megahertz to 806 megahertz.
			(2)700 MHz D block spectrumThe term 700 MHz D block
			 spectrum means the portion of the electromagnetic spectrum between the
			 frequencies from 758 megahertz to 763 megahertz and between the frequencies
			 from 788 megahertz to 793 megahertz.
			(3)Appropriate committees
			 of CongressExcept as otherwise specifically provided, the term
			 appropriate committees of Congress means—
				(A)the Committee on
			 Commerce, Science, and Transportation of the Senate; and
				(B)the Committee on Energy
			 and Commerce of the House of Representatives.
				(4)Assistant SecretaryThe term Assistant Secretary
			 means the Assistant Secretary of Commerce for Communications and
			 Information.
			(5)CommissionThe term Commission means the
			 Federal Communications Commission.
			(6)CorporationThe
			 term Corporation means the Public Safety Broadband Corporation
			 established under subtitle A of title II.
			(7)Existing public safety broadband
			 spectrumThe term
			 existing public safety broadband spectrum means the portion of the
			 electromagnetic spectrum between the frequencies—
				(A)from 763 megahertz to 768 megahertz;
				(B)from 793 megahertz to 798 megahertz;
				(C)from 768 megahertz to 769 megahertz;
			 and
				(D)from 798 megahertz to 799 megahertz.
				(8)Federal
			 entityThe term Federal entity has the same
			 meaning as in section 113(i) of the National Telecommunications and Information
			 Administration Organization Act (47 U.S.C. 923(i)).
			(9)Narrowband spectrumThe term narrowband spectrum
			 means the portion of the electromagnetic spectrum between the frequencies from
			 769 megahertz to 775 megahertz and between the frequencies from 799 megahertz
			 to 805 megahertz.
			(10)NISTThe
			 term NIST means the National Institute of Standards and
			 Technology.
			(11)NTIAThe term NTIA means the
			 National Telecommunications and Information Administration.
			(12)Public safety
			 entityThe term public safety entitymeans an
			 entity that provides public safety services.
			(13)Public safety
			 servicesThe term public safety services—
				(A)has the meaning given the
			 term in section 337(f) of the Communications Act of 1934 (47 U.S.C. 337(f));
			 and
				(B)includes services
			 provided by emergency response providers, as that term is defined in section 2
			 of the Homeland Security Act of 2002 (6 U.S.C. 101).
				IReallocation of public safety
			 spectrum
			101.Reallocation of D block to public
			 safety
				(a)In generalThe Commission shall reallocate the 700 MHz
			 D block spectrum for use by public safety entities in accordance with the
			 provisions of this Act.
				(b)Spectrum allocationSection 337(a) of the
			 Communications Act of 1934 (47 U.S.C.
			 337(a)) is amended—
					(1)by striking 24 in paragraph
			 (1) and inserting 34; and
					(2)by striking 36 in paragraph
			 (2) and inserting 26.
					102.Flexible use of narrowband
			 spectrumThe Commission may
			 allow the narrowband spectrum to be used in a flexible manner, including usage
			 for public safety broadband communications, subject to such technical and
			 interference protection measures as the Commission may require.
			IIGovernance of public
			 safety spectrum
			APublic Safety Broadband
			 Corporation
				201.Single public safety
			 wireless network licensee
					(a)Reallocation and grant
			 of licenseNotwithstanding
			 any other provision of law, and subject to the provisions of this Act, the
			 Commission shall reallocate and grant a license to the Public Safety Broadband
			 Corporation established under section 202 for the use of the 700 MHz D block
			 spectrum and existing public safety broadband spectrum.
					(b)Term of
			 license
						(1)Initial
			 licenseThe license granted under subsection (a) shall be for an
			 initial term of 10 years from the date of the initial issuance of the
			 license.
						(2)Renewal of
			 licensePrior to expiration of the term of the initial license
			 granted under subsection (a) or the expiration of any subsequent renewal of
			 such license, the Corporation shall submit to the Commission an application for
			 the renewal of such license. Such renewal application shall demonstrate that,
			 during the preceding license term, the Corporation has met the duties and
			 obligations set forth under this Act. A renewal license granted under this
			 paragraph shall be for a term of not to exceed 10 years.
						(c)Facilitation of
			 transitionThe Commission shall take all actions necessary to
			 facilitate the transition of the existing public safety broadband spectrum to
			 the Public Safety Broadband Corporation established under section 202.
					202.Establishment of
			 Public Safety Broadband Corporation
					(a)EstablishmentThere
			 is authorized to be established a private, nonprofit corporation, to be known
			 as the Public Safety Broadband Corporation, which is neither an
			 agency nor establishment of the United States Government or the District of
			 Columbia Government.
					(b)Application of
			 provisionsThe Corporation shall be subject to the provisions of
			 this Act, and, to the extent consistent with this Act, to the District of
			 Columbia Nonprofit Corporation Act
			 (sec. 29–301.01 et seq., D.C. Official Code).
					(c)ResidenceThe
			 Corporation shall have its place of business in the District of Columbia and
			 shall be considered, for purposes of venue in civil actions, to be a resident
			 of the District of Columbia.
					(d)Powers under DC
			 ActIn order to carry out the duties and activities of the
			 Corporation, the Corporation shall have the usual powers conferred upon a
			 nonprofit corporation by the District of Columbia Nonprofit Corporation
			 Act.
					(e)IncorporationThe
			 members of the initial Board of Directors of the Corporation shall serve as
			 incorporators and shall take whatever steps that are necessary to establish the
			 Corporation under the District of Columbia
			 Nonprofit Corporation Act.
					203.Board of Directors of
			 the Corporation
					(a)MembershipThe
			 management of the Corporation shall be vested in a Board of Directors (referred
			 to in this subtitle as the Board), which shall consist of the
			 following members:
						(1)Federal
			 membersThe following individuals, or their respective designees,
			 shall serve as Federal members:
							(A)The Secretary of
			 Commerce.
							(B)The Secretary of Homeland
			 Security.
							(C)The Attorney General of
			 the United States.
							(D)The Director of the
			 Office of Management and Budget.
							(2)Non-Federal
			 members
							(A)In
			 generalThe Secretary of Commerce shall appoint 11 individuals to
			 serve as non-Federal members of the Board.
							(B)State and local
			 interests to be representedIn making appointments under
			 subparagraph (A), the Secretary of Commerce, in consultation with the Secretary
			 of Homeland Security and the Attorney General of the United States,
			 should—
								(i)appoint at least 3
			 individuals to represent the collective interests of the States, localities,
			 tribes, and territories;
								(ii)seek to ensure
			 geographic and regional representation of the United States in such
			 appointments; and
								(iii)seek to ensure rural
			 and urban representation in such appointments.
								(C)Public safety interests
			 to be representedIn making appointments under subparagraph (A),
			 the Secretary of Commerce should appoint at least 3 individuals who have served
			 or are currently serving as public safety professionals.
							(D)Required
			 qualifications
								(i)In
			 generalEach non-Federal member appointed under subparagraph (A)
			 should meet at least 1 of the following criteria:
									(I)Public safety
			 experienceKnowledge and experience in the use of Federal, State,
			 local, or tribal public safety or emergency response.
									(II)Technical
			 expertiseTechnical expertise and fluency regarding broadband
			 communications, including public safety communications.
									(III)Network
			 expertiseExpertise in building, deploying, and operating
			 commercial telecommunications networks.
									(IV)Financial
			 expertiseExpertise in financing and funding telecommunications
			 networks.
									(ii)Expertise to be
			 representedIn making appointments under subparagraph (A), the
			 Secretary of Commerce shall appoint—
									(I)at least one individual
			 who satisfies the requirement under subclause (II) of clause (i);
									(II)at least one individual
			 who satisfies the requirement under subclause (III) of clause (i); and
									(III)at least one individual
			 who satisfies the requirement under subclause (IV) of clause (i).
									(E)Independence
								(i)In
			 generalEach non-Federal member of the Board shall be independent
			 and neutral.
								(ii)Independence
			 determinationIn order to be considered independent for purposes
			 of this subparagraph, a member of the Board—
									(I)may not, other than in
			 his or her capacity as a member of the Board or any committee thereof—
										(aa)accept any consulting,
			 advisory, or other compensatory fee from the Corporation; or
										(bb)be a person associated
			 with the Corporation or with any affiliated company thereof; and
										(II)shall be disqualified
			 from any deliberation involving any transaction of the Corporation in which the
			 Board member has a financial interest in the outcome of the transaction.
									(F)Not officers or
			 employeesThe non-Federal members of the Board shall not, by
			 reason of such membership, be considered to be officers or employees of the
			 United States Government or of the District of Columbia Government.
							(G)CitizenshipNo
			 individual other than a citizen of the United States may serve as a non-Federal
			 member of the Board.
							(b)Terms of
			 appointment
						(1)Initial appointment
			 deadlineMembers of the Board shall be appointed not later than
			 180 days after the date of the enactment of this Act.
						(2)Terms
							(A)Length
								(i)Federal
			 membersEach Federal member of the Board shall serve as a member
			 of the Board for the life of the Corporation.
								(ii)Non-Federal
			 membersThe term of office of each non-Federal member of the
			 Board shall be 3 years. No non-Federal member of the Board may serve more than
			 2 consecutive full 3-year terms.
								(B)Expiration of
			 termAny member whose term has expired may serve until such
			 member’s successor has taken office, or until the end of the calendar year in
			 which such member’s term has expired, whichever is earlier.
							(C)Appointment to fill
			 vacancyAny non-Federal member appointed to fill a vacancy
			 occurring prior to the expiration of the term for which that member's
			 predecessor was appointed shall be appointed for the remainder of the
			 predecessor's term.
							(D)Staggered
			 termsWith respect to the initial non-Federal members of the
			 Board—
								(i)4 members shall serve for
			 a term of 3 years;
								(ii)4 members shall serve
			 for a term of 2 years; and
								(iii)3 members shall serve
			 for a term of 1 year.
								(3)VacanciesA
			 vacancy in the membership of the Board shall not affect the Board’s powers, and
			 shall be filled in the same manner as the original member was appointed.
						(c)Chair
						(1)SelectionThe
			 Secretary of Commerce shall select, from among the non-Federal members of the
			 Board, an individual to serve for a 2-year term as Chair of the Board.
						(2)Consecutive
			 termsAn individual may not serve for more than 2 consecutive
			 terms as Chair of the Board.
						(3)Removal for
			 causeThe Secretary of Commerce may remove the Chair of the Board
			 and any non-Federal member for good cause.
						(d)RemovalAll
			 members of the Board may by majority vote—
						(1)remove any non-Federal
			 member of the Board from office for conduct determined by the Board to be
			 detrimental to the Board or Corporation; and
						(2)request that the
			 Secretary of Commerce exercise his or her authority to remove the Chair of the
			 Board for conduct determined by the Board to be detrimental to the Board or
			 Corporation.
						(e)Meetings
						(1)FrequencyThe
			 Board shall meet in accordance with the bylaws of the Corporation—
							(A)at the call of the
			 Chairperson; and
							(B)not less frequently than
			 once each quarter.
							(2)TransparencyMeetings
			 of the Board, including any committee of the Board, shall be open to the
			 public. The Board may, by majority vote, close any such meeting only for the
			 time necessary to preserve the confidentiality of commercial or financial
			 information that is privileged or confidential, to discuss personnel matters,
			 or to discuss legal matters affecting the Corporation, including pending or
			 potential litigation.
						(f)QuorumEight
			 members of the Board shall constitute a quorum, including at least 6
			 non-Federal members of the Board.
					(g)BylawsA
			 majority of the members of the Board of Directors may amend the bylaws of the
			 Corporation.
					(h)AttendanceMembers
			 of the Board of Directors may attend meetings of the Corporation and vote in
			 person, via telephone conference, or via video conference.
					(i)Prohibition on
			 compensationA member of the Board of the Corporation shall serve
			 without pay, and shall not otherwise benefit, directly or indirectly, as a
			 result of their service to the Corporation, but shall be allowed a per diem
			 allowance for travel expenses, at rates authorized for an employee of an agency
			 under subchapter I of chapter 57 of title 5, United States Code, while away
			 from the home or regular place of business of the member in the performance of
			 the duties of the Corporation.
					204.Officers, employees,
			 and committees of the Corporation
					(a)Officers and
			 employees
						(1)In
			 generalThe Corporation shall have a Chief Executive Officer, and
			 such other officers and employees as may be named and appointed by the Board
			 for terms and at rates of compensation fixed by the Board pursuant to this
			 subsection. The Chief Executive Officer may name and appoint such employees as
			 are necessary. All officers and employees shall serve at the pleasure of the
			 Board.
						(2)LimitationNo
			 individual other than a citizen of the United States may be an officer of the
			 Corporation.
						(3)Nonpolitical nature of
			 appointmentNo political test or qualification shall be used in
			 selecting, appointing, promoting, or taking other personnel actions with
			 respect to officers, agents, or employees of the Corporation.
						(4)Compensation
							(A)In
			 generalThe Board may hire and fix the compensation of employees
			 hired under this subsection as may be necessary to carry out the purposes of
			 the Corporation.
							(B)Approval of
			 compensation by Federal MembersNotwithstanding any other
			 provision of law, or any bylaw adopted by the Corporation, all rates of
			 compensation, including benefit plans and salary ranges, for officers and
			 employees of the Board, shall be jointly approved by the Federal members of the
			 Board.
							(C)Limitation on other
			 compensationNo officer or employee of the Corporation may
			 receive any salary or other compensation (except for compensation for services
			 on boards of directors of other organizations that do not receive funds from
			 the Corporation, on committees of such boards, and in similar activities for
			 such organizations) from any sources other than the Corporation for services
			 rendered during the period of the employment of the officer or employee by the
			 Corporation.
							(5)Service on other
			 boardsService by any officer on boards of directors of other
			 organizations, on committees of such boards, and in similar activities for such
			 organizations shall be subject to annual advance approval by the Board and
			 subject to the provisions of the Corporation's Statement of Ethical
			 Conduct.
						(6)Rule of
			 constructionNo officer or employee of the Board or of the
			 Corporation shall be considered to be an officer or employee of the United
			 States Government or of the government of the District of Columbia.
						(b)Advisory
			 committeesThe Board—
						(1)shall establish a
			 standing public safety advisory committee to assist the Board in carrying out
			 its duties and responsibilities under this subtitle; and
						(2)may establish additional
			 standing or ad hoc committees, panels, or councils as the Board determines are
			 necessary.
						(c)Selection of agents,
			 consultants, and experts
						(1)In
			 generalThe Board shall select parties to serve as its agents,
			 consultants, or experts in a fair, transparent, and objective manner.
						(2)Binding and
			 finalIf the selection of an agent, consultant, or expert
			 satisfies the requirements under paragraph (1), the selection of that agent,
			 consultant, or expert shall be final and binding.
						205.Nonprofit and
			 nonpolitical nature of the Corporation
					(a)StockThe
			 Corporation shall have no power to issue any shares of stock, or to declare or
			 pay any dividends.
					(b)ProfitNo
			 part of the income or assets of the Corporation shall inure to the benefit of
			 any director, officer, employee, or any other individual associated with the
			 Corporation, except as salary or reasonable compensation for services.
					(c)PoliticsThe
			 Corporation may not contribute to or otherwise support any political party or
			 candidate for elective public office.
					(d)Prohibition on lobbying
			 activitiesThe Corporation shall not engage in lobbying
			 activities (as defined in section 3(7) of the Lobbying Disclosure Act of 1995
			 (5 U.S.C. 1602(7))).
					206.Powers, duties, and
			 responsibilities of the Corporation
					(a)General
			 powersThe Corporation shall
			 have the authority to do the following:
						(1)To adopt and use a
			 corporate seal.
						(2)To have succession until
			 dissolved by an Act of Congress.
						(3)To prescribe, through the
			 actions of its Board, bylaws not inconsistent with Federal law and the laws of
			 the District of Columbia, regulating the manner in which the Corporation's
			 general business may be conducted and the manner in which the privileges
			 granted to the Corporation by law may be exercised.
						(4)To exercise, through the
			 actions of its Board, all powers specifically granted by the provisions of this
			 subtitle, and such incidental powers as shall be necessary.
						(5)To hold such hearings,
			 sit and act at such times and places, take such testimony, and receive such
			 evidence as the Corporation considers necessary to carry out its
			 responsibilities and duties.
						(6)To obtain grants and
			 funds from and make contracts with individuals, private companies,
			 organizations, institutions, and Federal, State, regional, and local
			 agencies.
						(7)To accept, hold,
			 administer, and utilize gifts, donations, and bequests of property, both real
			 and personal, for the purposes of aiding or facilitating the work of the
			 Corporation.
						(8)To issue notes or bonds
			 to purchasers of such instruments in the private capital markets.
						(9)To incur indebtedness to
			 carry out the purposes of this subtitle.
						(10)To spend funds under
			 paragraph (6) in a manner authorized by the Board, but only for purposes that
			 will advance or enhance public safety communications consistent with this
			 Act.
						(11)To establish reserve
			 accounts with funds that the Corporation may receive from time to time that
			 exceed the amounts required by the Corporation to timely pay its debt service
			 and other obligations.
						(12)To expend the funds
			 placed in any reserve accounts established under paragraph (11) (including
			 interest earned on any such amounts) in a manner authorized by the Board, but
			 only for purposes that—
							(A)will advance or enhance
			 public safety communications consistent with this Act; or
							(B)are otherwise approved by
			 an Act of Congress.
							(13)To take such other
			 actions as the Corporation (through its Board) may from time to time determine
			 necessary, appropriate, or advisable to accomplish the purposes of this
			 subtitle.
						(b)Duty and responsibility
			 to deploy and operate a nationwide public safety interoperable broadband
			 network
						(1)In
			 generalThe Corporation shall hold the single public safety
			 wireless license granted under section 201 and take all actions necessary to
			 ensure the building, deployment, and operation of a nationwide public safety
			 interoperable broadband network in consultation with Federal, State, tribal,
			 and local public safety entities, the Director of NIST, the Commission, and the
			 public safety advisory committee established in section 204(b)(1), including
			 by, at a minimum—
							(A)ensuring nationwide
			 standards for use and access of the network;
							(B)issuing open,
			 transparent, and competitive requests for proposals to private sector entities
			 for the purposes of building, operating, and maintaining the network;
							(C)encouraging that such
			 requests leverage, to the maximum extent economically desirable, existing
			 commercial wireless infrastructure to speed deployment of the network;
			 and
							(D)managing and overseeing
			 the implementation and execution of contracts or agreements with non-Federal
			 entities to build, operate, and maintain the network.
							(2)InteroperabilityIn
			 carrying out the duties and responsibilities of this subsection, including
			 issuing requests for proposals, the Corporation shall—
							(A)ensure the safety,
			 security, and resiliency of the network, including requirements for protecting
			 and monitoring the network to protect against cyberattack;
							(B)promote competition in
			 the equipment market, including devices for public safety communications, by
			 requiring that equipment for use on the network be—
								(i)built to open,
			 non-proprietary, commercially available standards;
								(ii)capable of being used by
			 any public safety entity and by multiple vendors across all public safety
			 broadband networks operating in the 700 MHz band; and
								(iii)backward-compatible
			 with existing second and third generation commercial networks to the extent
			 that such capabilities are necessary and technically and economically
			 reasonable; and
								(C)promote integration of
			 the network with public safety answering points or their equivalent.
							(3)Rural
			 coverageIn carrying out the duties and responsibilities of this
			 subsection, including issuing requests for proposals, the Corporation,
			 consistent with the license granted under section 201, shall require deployment
			 phases with substantial rural coverage milestones as part of each phase of the
			 construction and deployment of the network. To the maximum extent economically
			 desirable, such proposals shall include partnerships with existing commercial
			 mobile providers to utilize cost-effective opportunities to speed deployment in
			 rural areas.
						(4)Execution of
			 authorityIn carrying out the duties and responsibilities of this
			 subsection, the Corporation may—
							(A)obtain grants from and
			 make contracts with individuals, private companies, and Federal, State,
			 regional, and local agencies;
							(B)hire or accept voluntary
			 services of consultants, experts, advisory boards, and panels to aid the
			 Corporation in carrying out such duties and responsibilities;
							(C)receive payment for use
			 of—
								(i)network capacity licensed
			 to the Corporation; and
								(ii)network infrastructure
			 constructed, owned, or operated by the Corporation; and
								(D)take such other actions
			 as may be necessary to accomplish the purposes set forth in this
			 subsection.
							(c)Other specific duties
			 and responsibilities
						(1)Establishment of
			 network policiesIn carrying out the requirements under
			 subsection (b), the Corporation shall develop—
							(A)requests for proposals
			 with appropriate—
								(i)timetables for
			 construction, including by taking into consideration the time needed to build
			 out to rural areas and the advantages offered through partnerships with
			 existing commercial providers under paragraph (3);
								(ii)coverage areas,
			 including coverage in rural and nonurban areas;
								(iii)service levels;
								(iv)performance criteria;
			 and
								(v)other similar matters for
			 the construction and deployment of such network;
								(B)the technical and
			 operational requirements of the network;
							(C)practices, procedures,
			 and standards for the management and operation of such network;
							(D)terms of service for the
			 use of such network, including billing practices; and
							(E)ongoing compliance review
			 and monitoring of the—
								(i)management and operation
			 of such network;
								(ii)practices and procedures
			 of the entities operating on and the personnel using such network; and
								(iii)necessary training
			 needs of network operators and users.
								(2)State and local
			 planning
							(A)Required
			 consultationIn developing requests for proposals and otherwise
			 carrying out its responsibilities under this Act, the Corporation shall consult
			 with regional, State, tribal, and local jurisdictions regarding the
			 distribution and expenditure of any amounts required to carry out the policies
			 established under paragraph (1), including with regard to the—
								(i)construction of an
			 Evolved Packet Core and any Radio Access Network build out;
								(ii)placement of
			 towers;
								(iii)coverage areas of the
			 network, whether at the regional, State, tribal, or local level;
								(iv)adequacy of hardening,
			 security, reliability, and resiliency requirements;
								(v)assignment of priority to
			 local users;
								(vi)assignment of priority
			 and selection of entities seeking access to or use of the nationwide public
			 safety interoperable broadband network established under subsection (b);
			 and
								(vii)training needs of local
			 users.
								(B)Method of
			 consultationThe consultation required under subparagraph (A)
			 shall occur between the Corporation and the single officer or governmental body
			 designated under section 222(d).
							(3)Leveraging existing
			 infrastructureIn carrying out the requirement under subsection
			 (b), the Corporation shall enter into agreements to utilize, to the maximum
			 extent economically desirable, existing—
							(A)commercial or other
			 communications infrastructure; and
							(B)Federal, State, tribal,
			 or local infrastructure.
							(4)Maintenance and
			 upgradesThe Corporation shall ensure the maintenance, operation,
			 and improvement of the nationwide public safety interoperable broadband network
			 established under subsection (b), including by ensuring that the Corporation
			 updates and revises any policies established under paragraph (1) to take into
			 account new and evolving technologies.
						(5)Roaming
			 agreementsThe Corporation shall negotiate and enter into, as it
			 determines appropriate, roaming agreements with commercial network providers to
			 allow the nationwide public safety interoperable broadband network to roam onto
			 commercial networks and gain prioritization of public safety communications
			 over such networks in times of an emergency.
						(6)Network infrastructure
			 and device criteriaThe Director of NIST, in consultation with
			 the Corporation and the Commission, shall ensure the development of a list of
			 certified devices and components meeting appropriate protocols and standards
			 for public safety entities and commercial vendors to adhere to, if such
			 entities or vendors seek to have access to, use of, or compatibility with the
			 nationwide public safety interoperable broadband network established under
			 subsection (b).
						(7)Representation before
			 standard setting entitiesThe Director of NIST, in consultation
			 with the Corporation, the Commission, and the public safety advisory committee
			 established under section 204(b)(1), shall represent the interests of public
			 safety users of the nationwide public safety interoperable broadband network
			 established under subsection (b) before any proceeding, negotiation, or other
			 matter in which a standards organization, standards body, standards development
			 organization, or any other recognized standards-setting entity regarding the
			 development of standards relating to interoperability.
						(8)Prohibition on
			 negotiation with foreign governmentsThe Corporation shall not
			 have the authority to negotiate or enter into any agreements with a foreign
			 government on behalf of the United States.
						(d)Use of
			 mailsThe Corporation may use the United States mails in the same
			 manner and under the same conditions as the departments and agencies of the
			 United States.
					207.Initial funding for
			 the Corporation
					(a)NTIA loans to the
			 Corporation
						(1)In
			 generalPrior to the commencement of incentive auctions to be
			 carried out under section 309(j)(8)(F) of the Communications Act of 1934 or the
			 auction of spectrum pursuant to section 302, the NTIA is authorized to make
			 loans to the Corporation.
						(2)Condition of
			 loansAt the time of application for, and as a condition to, any
			 such loan, the Corporation shall file with the NTIA a statement with respect to
			 the anticipated use of the proceeds of the loan.
						(3)NTIA
			 approvalIf the NTIA determines that such loan is necessary for
			 the Corporation to carry out its duties and responsibilities under this
			 subtitle and that the Corporation has submitted a plan which provides as
			 reasonable an assurance of prompt repayment as may be feasible under the
			 circumstances, then the NTIA shall so certify to the Secretary of the Treasury,
			 and issue notes or other obligations to the Secretary of the Treasury pursuant
			 to subsection (b).
						(b)NTIA notes issued to
			 Treasury
						(1)In
			 generalTo enable the NTIA to make loans under subsection (a),
			 the NTIA is authorized to issue to the Secretary of the Treasury notes or other
			 obligations, in such forms and denominations, bearing such maturities, and
			 subject to such terms and conditions, as may be prescribed by the Secretary of
			 the Treasury.
						(2)Interest on
			 notes
							(A)EstablishmentAny
			 notes or other obligations issued pursuant to paragraph (1) shall bear interest
			 at a rate determined by the Secretary of the Treasury, taking into
			 consideration the current average market yield on outstanding marketable
			 obligations of the United States of comparable maturities during the month
			 preceding the issuance of the notes or other obligations.
							(B)ReductionThe
			 Secretary of the Treasury may reduce the interest rate set forth under
			 subparagraph (A) if he determines such reduction to be in the national
			 interest.
							(3)Authority of the
			 Treasury to sell notesThe Secretary of the Treasury may at any
			 time sell any of the notes or other obligations acquired by him under this
			 subsection. All redemptions, purchases, and sales by the Secretary of the
			 Treasury of such notes or other obligations shall be treated as public debt
			 transactions of the United States.
						208.Permanent
			 self-funding; duty to assess and collect fees for network use
					(a)In
			 generalThe Corporation is authorized to assess and collect the
			 following fees:
						(1)Network user
			 feeA user or subscription fee from each entity, including any
			 public safety entity or secondary user, that seeks access to or use of the
			 nationwide public safety interoperable broadband network established under this
			 subtitle.
						(2)Lease fees related to
			 network capacity
							(A)In
			 generalA fee from any entity that seeks to enter into a covered
			 leasing agreement.
							(B)Covered leasing
			 agreementFor purposes of subparagraph (A), a covered
			 leasing agreement means a written agreement between the Corporation and
			 secondary user to permit—
								(i)access to network
			 capacity on a secondary basis for non-public safety services; and
								(ii)the spectrum allocated
			 to such entity to be used for commercial transmissions along the dark fiber of
			 the long-haul network of such entity.
								(3)Lease fees related to
			 network equipment and infrastructureA fee from any entity that
			 seeks access to or use of any equipment or infrastructure, including antennas
			 or towers, constructed or otherwise owned by the Corporation.
						(b)Establishment of fee
			 amounts; permanent self-fundingThe total amount of the fees
			 assessed for each fiscal year pursuant to this section shall be sufficient, and
			 shall not exceed the amount necessary, to recoup the total expenses of the
			 Corporation in carrying out its duties and responsibilities described under
			 this subtitle for the fiscal year involved.
					(c)Required reinvestment
			 of fundsThe Corporation shall reinvest amounts received from the
			 assessment of fees under this section in the nationwide public safety
			 interoperable broadband network by using such funds only for constructing,
			 maintaining, or improving the network.
					209.Audit and
			 report
					(a)Audit
						(1)In
			 generalThe financial transactions of the Corporation for any
			 fiscal year during which Federal funds are available to finance any portion of
			 its operations shall be audited by the Comptroller General of the United States
			 annually in accordance with the principles and procedures applicable to
			 commercial corporate transactions and under such rules and regulations as may
			 be prescribed by the Comptroller General. Each audit conducted by the
			 Comptroller General under this paragraph shall be made available to
			 Congress.
						(2)LocationAny
			 audit conducted under paragraph (1) shall be conducted at the place or places
			 where accounts of the Corporation are normally kept.
						(3)Access to Corporation
			 books and documents
							(A)In
			 generalFor purposes of an audit conducted under paragraph (1),
			 the representatives of the Comptroller General shall—
								(i)have access to all books,
			 accounts, records, reports, files, and all other papers, things, or property
			 belonging to or in use by the Corporation that pertain to the financial
			 transactions of the Corporation and are necessary to facilitate the audit;
			 and
								(ii)be afforded full
			 facilities for verifying transactions with the balances or securities held by
			 depositories, fiscal agents, and custodians.
								(B)RequirementAll
			 books, accounts, records, reports, files, papers, and property of the
			 Corporation shall remain in the possession and custody of the
			 Corporation.
							(b)Report
						(1)In
			 generalThe Comptroller General of the United States shall submit
			 a report of each audit conducted under subsection (a) to—
							(A)the appropriate
			 committees of Congress;
							(B)the President; and
							(C)the Corporation.
							(2)ContentsEach
			 report submitted under paragraph (1) shall contain—
							(A)such comments and
			 information as the Comptroller General determines necessary to inform Congress
			 of the financial operations and condition of the Corporation;
							(B)any recommendations of
			 the Comptroller General relating to the financial operations and condition of
			 the Corporation; and
							(C)a description of any
			 program, expenditure, or other financial transaction or undertaking of the
			 Corporation that was observed during the course of the audit, which, in the
			 opinion of the Comptroller General, has been carried on or made without the
			 authority of law.
							210.Annual report to
			 Congress
					(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, and each year thereafter, the Corporation shall submit an annual report
			 covering the preceding fiscal year to the appropriate committees of
			 Congress.
					(b)Required
			 contentThe report required under subsection (a) shall
			 include—
						(1)a comprehensive and
			 detailed report of the operations, activities, financial condition, and
			 accomplishments of the Corporation under this section; and
						(2)such recommendations or
			 proposals for legislative or administrative action as the Corporation deems
			 appropriate.
						(c)Availability to
			 testifyThe directors, officers, employees, and agents of the
			 Corporation shall be available to testify before the appropriate committees of
			 the Congress with respect to—
						(1)the report required under
			 subsection (a);
						(2)the report of any audit
			 made by the Comptroller General under section 209; or
						(3)any other matter which
			 such committees may determine appropriate.
						211.Public safety roaming
			 and priority accessThe
			 Commission may adopt rules, if necessary in the public interest, to improve the
			 ability of public safety networks to roam onto commercial networks and to gain
			 priority access to commercial networks in an emergency if—
					(1)the public safety entity
			 equipment is technically compatible with the commercial network;
					(2)the commercial network is
			 reasonably compensated; and
					(3)such access does not
			 preempt or otherwise terminate or degrade all existing voice conversations or
			 data sessions.
					212.Transitional analysis
			 of public safety network attributes
					(a)Establishment of
			 evaluation frameworkNot later than 180 days after the date of
			 enactment of this Act, the Director of NIST, in consultation with the Secretary
			 of Homeland Security, the Attorney General, and the Director of the Office of
			 Management and Budget, shall develop an evaluation framework. The development
			 of such an evaluation framework shall be informed by a study commissioned by
			 the Director of NIST and completed by an independent and neutral agent,
			 consultant, or expert, who has—
						(1)at least 5 years of
			 technical and economic experience in analyzing the costs and effectiveness of
			 communications networks; and
						(2)agreed not to contract or
			 subcontract with the Corporation for at least 3 years from the date such study
			 is completed other than for follow-on and related studies.
						(b)ConsiderationsThe
			 evaluation framework required to be developed under subsection (a) shall take
			 into consideration the public safety network attributes identified in a report
			 completed by the Visiting Committee on Advanced Technology of NIST. The report
			 required under this subsection shall identify the desired attributes of the
			 nationwide public safety interoperable broadband network to be established
			 under this title, as well as any other attributes the Secretary of Commerce may
			 request.
					(c)Required
			 evaluationsThe evaluation framework required to be developed
			 under subsection (a) shall evaluate—
						(1)the marginal cost of each
			 public safety network attribute in developing, deploying, and operating the
			 nationwide public safety interoperable broadband network to be established
			 under this title;
						(2)the benefit of each
			 public safety network attribute to the nationwide public safety interoperable
			 broadband network;
						(3)the economic feasibility
			 of requiring that each public safety attribute be required as part of the
			 nationwide public safety interoperable broadband network;
						(4)the resulting competitive
			 vendor supply ecosystem created by each public safety attribute that is a part
			 of the nationwide public safety interoperable broadband network; and
						(5)the level of variability
			 in regional requirements for each public safety attribute that is a part of the
			 nationwide public safety interoperable broadband network.
						(d)Provision of framework
			 to the CorporationThe
			 evaluation framework required to be developed under subsection (a) shall be
			 provided to the Board of Directors of the Corporation, and the Corporation
			 shall utilize the findings of such framework to develop a cost-benefit analysis
			 to inform the building, deployment, and operation of the nationwide public
			 safety interoperable broadband network to be established under this
			 title.
					(e)OMB
			 responsibilityThe Director of the Office of Management and
			 Budget, or his designee, as a member of the Board of Directors of the
			 Corporation, shall have the responsibility to ensure that evaluation framework
			 required to be developed under subsection (a) is appropriately utilized by the
			 Corporation.
					213.Prohibition on direct
			 offering of commercial telecommunications service directly to
			 consumers
					(a)In
			 generalThe Corporation shall
			 not offer, provide, or market commercial telecommunications or information
			 services directly to consumers.
					(b)Rule of
			 constructionNothing in this
			 section shall be construed to prohibit the Corporation and a secondary user
			 from entering into a covered leasing agreement pursuant to section
			 208(a)(2)(B). Nothing in this section shall be construed to limit the
			 Corporation from collecting lease fees related to network equipment and
			 infrastructure pursuant to section 208(a)(3).
					214.Provision of technical
			 assistanceThe Commission may
			 provide technical assistance to the Corporation and may take any action
			 necessary to assist the Corporation in effectuating its duties and
			 responsibilities under this subtitle.
				BPublic safety
			 commitments
				221.State and Local
			 Implementation Fund
					(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 State and Local Implementation Fund.
					(b)PurposeThe
			 Assistant Secretary shall establish and administer the grant program under
			 section 222 using the funds deposited in the State and Local Implementation
			 Fund.
					(c)Crediting of
			 receiptsThere shall be deposited into or credited to the State
			 and Local Implementation Fund—
						(1)any amounts specified in
			 section 401; and
						(2)any amounts borrowed by
			 the Assistant Secretary under subsection (d).
						(d)Borrowing
			 authority
						(1)In
			 generalThe Assistant Secretary may borrow from the general fund
			 of the Treasury beginning on October 1, 2011, such sums as may be necessary,
			 but not to exceed $250,000,000, to implement section 222.
						(2)ReimbursementThe
			 Assistant Secretary shall reimburse the general fund of the Treasury, without
			 interest, for any amounts borrowed under subparagraph (A) as funds are
			 deposited into the State and Local Implementation Fund.
						222.State and local
			 implementation
					(a)Establishment of State
			 and local implementation grant programThe Assistant Secretary,
			 in consultation with the Corporation, shall take such action as is necessary to
			 establish a grant program to make grants to States to assist State, regional,
			 tribal, and local jurisdictions to identify, plan, and implement the most
			 efficient and effective way for such jurisdictions to utilize and integrate the
			 infrastructure, equipment, and other architecture associated with the
			 nationwide public safety interoperable broadband network established under
			 subtitle A to satisfy the wireless communications and data services needs of
			 that jurisdiction, including with regards to coverage, siting, and other
			 needs.
					(b)Matching requirements;
			 Federal share
						(1)In
			 generalThe Federal share of the cost of any activity carried out
			 using a grant under this section may not exceed 80 percent of the eligible
			 costs of carrying out that activity, as determined by the Assistant Secretary,
			 in consultation with the Corporation.
						(2)WaiverThe
			 Assistant Secretary may waive, in whole or in part, the requirements of
			 paragraph (1) for good cause shown if the Assistant Secretary determines that
			 such a waiver is in the public interest.
						(c)Programmatic
			 requirementsNot later than 6 months after the establishment of
			 the bylaws of the Corporation pursuant to section 206, the Assistant Secretary,
			 in consultation with the Corporation, shall establish requirements relating to
			 the grant program to be carried out under this section, including the
			 following:
						(1)Defining eligible costs
			 for purposes of subsection (b)(1).
						(2)Determining the scope of
			 eligible activities for grant funding under this section.
						(3)Prioritizing grants for
			 activities that ensure coverage in rural as well as urban areas.
						(d)Certification and
			 designation of officer or governmental bodyIn carrying out the
			 grant program established under this section, the Assistant Secretary shall
			 require each State to certify in its application for grant funds that the State
			 has designated a single officer or governmental body to serve as the
			 coordinator of implementation of the grant funds.
					223.Public safety wireless
			 communications research and development
					(a)NIST directed research
			 and development programFrom amounts made available from the
			 Public Safety Trust Fund established under section 401, the Director of NIST,
			 in consultation with the Commission, the Secretary of Homeland Security, and
			 the National Institute of Justice of the Department of Justice, as appropriate,
			 shall conduct research and assist with the development of standards,
			 technologies, and applications to advance wireless public safety
			 communications.
					(b)Required
			 activitiesIn carrying out the requirement under subsection (a),
			 the Director of NIST, in consultation with the Corporation and the public
			 safety advisory committee established under section 204(b)(1), shall—
						(1)document public safety
			 wireless communications technical requirements;
						(2)accelerate the
			 development of the capability for communications between currently deployed
			 public safety narrowband systems and the nationwide public safety interoperable
			 broadband network to be established under this title;
						(3)establish a research
			 plan, and direct research, that addresses the wireless communications needs of
			 public safety entities beyond what can be provided by the current generation of
			 broadband technology;
						(4)accelerate the
			 development of mission critical voice, including device-to-device
			 talkaround capability over broadband networks, public safety
			 prioritization, authentication capabilities, and standard application
			 programing interfaces for the nationwide public safety interoperable broadband
			 network to be established under this title, if necessary and practical;
						(5)accelerate the
			 development of communications technology and equipment that can facilitate the
			 eventual migration of public safety narrowband communications to the nationwide
			 public safety interoperable broadband network to be established under this
			 title; and
						(6)convene working groups of
			 relevant government and commercial parties to achieve the requirements in
			 paragraphs (1) through (5).
						224.Advanced information
			 and communications technology research
					(a)Telecommunications
			 innovation acceleration
						(1)In
			 generalIn order to accelerate the pace of innovation with
			 respect to advanced telecommunications capability (as such term is defined in
			 section 706(c)(1) of the Telecommunications Act of 1996 (47 U.S.C. 1302), the
			 Director of NIST and the Director of the National Science Foundation shall
			 expand existing programs to support and promote innovation in the United States
			 through transformative telecommunications research.
						(2)CompetitionsThe
			 Director of NIST and the Director of the National Science Foundation shall, on
			 an annual basis, jointly solicit proposals to address areas of national need
			 for transformative telecommunications research, as such areas are identified by
			 each of the Directors.
						(3)Transformative
			 telecommunications research definedIn this section, the term
			 transformative telecommunications research means basic research
			 with respect to telecommunications, as that term is defined in section 3(43) of
			 the Communications Act of 1934 (47 U.S.C. 153(43)) that involves ideas,
			 discoveries, or tools that —
							(A)radically change
			 understanding of an important existing scientific or engineering concept or
			 educational practice; or
							(B)leads to the creation of
			 a new paradigm or field of science, engineering, or education related to
			 telecommunications.
							(b)Advanced communications
			 services for all AmericansThe Director of NIST shall continue to
			 support research and support standards development in advanced information and
			 communications technologies focused on enhancing or facilitating the
			 availability and affordability of advanced communications services to all
			 Americans, in order to implement the Institute's responsibilities under section
			 2(c)(12) of the National Institute of Standards and Technology Act (15 U.S.C.
			 272(c)(12)). The Director of NIST shall support intramural research and
			 cooperative research with institutions of higher education (as defined in
			 section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))) and
			 industry.
					(c)Emerging wireless
			 technology research
						(1)In
			 generalFrom amounts made available from the Public Safety Trust
			 Fund established under section 401, the Director of the National Science
			 Foundation shall expand existing grant programs to include transformative
			 telecommunications research relevant to emerging wireless technologies that may
			 enhance advanced communications services or make such services more affordable
			 for consumers. Areas of research to be supported through these grants may
			 include—
							(A)opportunistic spectrum
			 sharing;
							(B)wireless cyberphysical
			 systems;
							(C)more efficient use of the
			 wireless spectrum;
							(D)dynamic spectrum access,
			 including cognitive radio technologies;
							(E)interference
			 mitigation;
							(F)emerging user interface
			 and sensing technologies;
							(G)wireless ad hoc
			 networks;
							(H)network resiliency and
			 cybersecurity;
							(I)communications
			 interoperability, particularly between heterogeneous network
			 technologies;
							(J)pervasive information
			 technology;
							(K)nanoelectronics for
			 communications applications;
							(L)low-power communications
			 electronics;
							(M)networking protocols and
			 architectures; and
							(N)such other related areas
			 as the Director finds appropriate.
							(2)ApplicationsThe
			 Director of the National Science Foundation shall establish criteria for the
			 award of grants under paragraph (1). Grants awarded under paragraph (1) shall
			 be awarded on a merit-reviewed competitive basis. The Director of the National
			 Science Foundation shall give priority to grants that offer the potential for
			 transformative breakthroughs.
						(3)Limitation on
			 useNot more than 5 percent of any amounts made available in a
			 fiscal year from the Public Safety Trust Fund established under section 401 may
			 be used by the Director of the National Science Foundation to cover the
			 administrative expenses incurred in carrying out this subsection.
						(d)DARPA research
						(1)In
			 generalFrom amounts made available from the Public Safety Trust
			 Fund established under section 401, the Defense Advanced Research Projects
			 Agency (referred to in this subsection as DARPA) shall conduct
			 wireless communications research to develop more secure, reliable, and flexible
			 radio-frequency systems for Federal wireless users. Areas of research to be
			 supported by this subsection include, but are not limited to—
							(A)technologies to increase
			 wireless data transmission speeds to enable the next generation of Federal
			 networks;
							(B)spectrum sharing and
			 interference mitigation techniques to enable more efficient uses of wireless
			 spectrum;
							(C)technologies to allow and
			 foster the reallocation of spectrum, if appropriate, for non-Federal use;
			 and
							(D)research that fosters the
			 conversion of the Department of Defense’s wireless communications systems, and
			 those of other Federal users, to more advanced or more efficient
			 systems.
							(2)CooperationIn
			 carrying out this subsection, DARPA shall collaborate where appropriate with
			 NTIA, NIST, NSF, and other interested Federal agencies.
						(3)Limitation on
			 useNot more than 5 percent of any amounts made available in a
			 fiscal year from the Public Safety Trust Fund established under section 401 may
			 be used by DARPA to cover the administrative expenses incurred in carrying out
			 this subsection.
						(4)OMB
			 ReviewAmounts appropriated to DARPA under this subsection shall
			 be available upon approval by the Director of the Office of Management and
			 Budget of an implementation plan that has been developed and submitted to the
			 Director by the head of DARPA.
						IIISpectrum auction authority
			301.Extension of auction
			 authoritySection 309(j)(11)
			 of the Communications Act of 1934 (47
			 U.S.C. 309(j)(11)) is amended by striking 2012 and inserting
			 2021.
			302.Auction of spectrum
				(a)Identification of spectrumNot later than 1 year after the date of
			 enactment of this Act, the Assistant Secretary shall identify and make
			 available for immediate reallocation, at a minimum, 15 megahertz of contiguous
			 spectrum at frequencies located between 1675 megahertz and 1710 megahertz,
			 inclusive, minus the geographic exclusion zones, or any amendment thereof,
			 identified in NTIA’s October 2010 report entitled An Assessment of
			 Near-Term Viability of Accommodating Wireless Broadband Systems in 1675–1710
			 MHz, 1755–1780 MHz, 3500–3650 MHz, and 4200–4220 MHz, 4380–4400 MHz
			 Bands.
				(b)AuctionNot later than January 31, 2014, the
			 Commission shall conduct the auctions of the following licenses, by commencing
			 the bidding for:
					(1)The spectrum between the
			 frequencies of 1915 megahertz and 1920 megahertz, inclusive.
					(2)The spectrum between the
			 frequencies of 1995 megahertz and 2000 megahertz, inclusive.
					(3)The spectrum between the
			 frequencies of 2020 megahertz and 2025 megahertz, inclusive.
					(4)The spectrum between the
			 frequencies of 2155 megahertz and 2175 megahertz, inclusive.
					(5)The spectrum between the
			 frequencies of 2175 megahertz and 2180 megahertz, inclusive.
					(6)The spectrum between the
			 frequencies of 1755 megahertz and 1850 megahertz, inclusive.
					(7)The spectrum identified pursuant to
			 subsection (a).
					(c)Auction
			 organizationThe Commission may, if technically feasible and
			 consistent with the public interest, combine the spectrum identified in
			 paragraphs (4), (5), and the portion of paragraph (6) between the frequencies
			 of 1755 megahertz and 1780 megahertz, inclusive, of subsection (b) in an
			 auction of licenses for paired spectrum blocks.
				(d)Further reallocation of
			 certain other spectrum
					(1)Covered
			 spectrumFor purposes of this subsection, the term covered
			 spectrum means the portion of the electromagnetic spectrum between the
			 frequencies of 3550 to 3650 megahertz, inclusive, minus the geographic
			 exclusion zones, or any amendment thereof, identified in NTIA’s October 2010
			 report entitled An Assessment of Near-Term Viability of Accommodating
			 Wireless Broadband Systems in 1675–1710 MHz, 1755–1780 MHz, 3550–3650 MHz, and
			 4200–4220 MHz, 4380–4400 MHz Bands.
					(2)In
			 generalConsistent with requirements of section 309(j) of the
			 Communications Act of 1934, the Commission shall reallocate covered spectrum
			 for assignment by competitive bidding unless the President of the United States
			 determines that—
						(A)such spectrum cannot be
			 reallocated due to the need to protect incumbent Federal systems from
			 interference; or
						(B)allocation of other
			 spectrum—
							(i)better serves the public
			 interest, convenience, and necessity; and
							(ii)can reasonably be
			 expected to produce receipts comparable to what the covered spectrum might
			 auction for without the geographic exclusion zones.
							(3)Actions required if
			 covered spectrum cannot be reallocated
						(A)In
			 generalIf the President makes a determination under paragraph
			 (2) that the covered spectrum cannot be reallocated, then the President shall,
			 within 1 year after the date of such determination—
							(i)identify alternative
			 bands of frequencies totaling more than 20 megahertz and no more than 100
			 megahertz of spectrum used primarily by Federal agencies that satisfy the
			 requirements of clauses (i) and (ii) of paragraph (2)(B);
							(ii)report to the
			 appropriate committees of Congress and the Commission an identification of such
			 alternative spectrum for assignment by competitive bidding; and
							(iii)make such alternative
			 spectrum for assignment immediately available for reallocation.
							(B)AuctionIf
			 the President makes a determination under paragraph (2) that the covered
			 spectrum cannot be reallocated, the Commission shall commence the bidding of
			 the alternative spectrum identified pursuant to subparagraph (A) within 3 years
			 of the date of enactment of this Act.
						(4)Actions required if
			 covered spectrum can be reallocatedIf the President does not
			 make a determination under paragraph (1) that the covered spectrum cannot be
			 reallocated, the Commission shall commence the competitive bidding for the
			 covered spectrum within 3 years of the date of enactment of this Act.
					(e)ProceedsNotwithstanding section 309(j)(8)(A) of the
			 Communications Act of 1934, and except as provided in subparagraphs (B), (C),
			 and (D) of such section 309(j)(8), all proceeds (including deposits and up
			 front payments from successful bidders) from the auctions to be carried out
			 pursuant to subsections (b) and (d) shall be deposited with the Public Safety
			 Trust Fund established under section 401.
				(f)Amendments to design
			 requirements related to competitive biddingSection 309(j) of the
			 Communications Act of 1934 (47 U.S.C. 309(j)) is amended—
					(1)in paragraph (3)—
						(A)in subparagraph (E)(ii),
			 by striking ; and and inserting a semicolon;
						(B)in subparagraph (F), by
			 striking the period at the end and inserting a semicolon; and
						(C)by adding at the end the
			 following:
							
								(G)ensuring that there is an
				adequate opportunity for applicants to obtain licenses covering both large and
				small geographic areas, as such areas are determined by the
				Commission.
								;
				and
						(2)by amending clause (i) of
			 the second sentence of paragraph (8)(C) to read as follows:
						
							(i)the deposits—
								(I)of successful bidders of
				any auction conducted pursuant to subparagraph (F) or to section 302 of the
				Public Safety Spectrum and Wireless
				Innovation Act shall be paid to the Public Safety Trust Fund
				established under section 401 of such Act; and
								(II)of successful bidders of
				any other auction shall be paid to the
				Treasury;
								.
					303.Incentive auction authority
				(a)In generalParagraph (8) of section 309(j) of the
			 Communications Act of 1934 (47 U.S.C.
			 309(j)) is amended—
					(1)in subparagraph (A), by striking
			 (B), (D), and (E), and inserting (B), (D), (E), and
			 (F),; and
					(2)by adding at the end the following:
						
							(F)Incentive auction authority
								(i)AuthorityNotwithstanding any
				other provision of law, if the Commission determines that it is consistent with
				the public interest in utilization of the spectrum for a licensee to relinquish
				voluntarily some or all of its licensed spectrum usage rights in order to
				permit the assignment of new initial licenses through a competitive bidding
				process subject to new service rules, or the designation of new spectrum for
				unlicensed use, the Commission may disburse to that licensee a portion of any
				auction proceeds that the Commission determines, in its discretion, are
				attributable to the licensee’s relinquished spectrum usage rights, provided
				that television broadcast stations required to be carried pursuant to sections
				338, 614, or 615 that voluntarily elect to share a channel shall retain the
				rights to carriage set forth in such sections and the rules of the Commission,
				as such rights apply to such station at its shared location.
								(ii)Prohibition
									(I)In
				generalThe Commission may not reclaim spectrum licensed on a
				primary basis to a television broadcast station, directly or indirectly, on an
				involuntary basis for purposes of providing spectrum to carry out an incentive
				auction under this subparagraph.
									(II)ExceptionThe
				Commission may reclaim spectrum licensed to a television broadcast station
				licensee for the purposes of providing spectrum to carry out an incentive
				auction under this subparagraph, only if the Commission assigns an identical
				amount of contiguous spectrum, located between channels 14 and 50, in the same
				geographic market, if the spectrum was reclaimed from between channels 14 and
				51, or located between channels 2 and 13, inclusive, in the same geographic
				market, to the television broadcast station licensee if the spectrum was
				reclaimed from between channels 2 and 13, provided that—
										(aa)the Commission may not
				involuntarily co-locate multiple television broadcast station licensees on the
				same channel; and
										(bb)television broadcast
				stations required to be carried pursuant to sections 338, 614, or 615 that
				voluntarily elect to share a channel shall retain the rights to carriage set
				forth in such sections and the rules of the Commission, as such rights apply to
				such station at its shared location.
										(III)RepackingWhen
				assigning spectrum to television broadcast station licensees pursuant to
				subclause (II), if the Commission determines that it is in the public interest
				to modify the spectrum usage rights of any incumbent licensee in order to
				facilitate the assignment of such new initial licenses subject to new service
				rules, or the designation of spectrum for an unlicensed use, the Commission may
				disburse to such licensee a portion of the auction proceeds for the purpose of
				relocating to any alternative frequency or location that the Commission may
				designate, and the Commission shall, to the extent technically feasible and in
				the public interest, make reasonable efforts to—
										(aa)preserve the amount of
				population covered by a licensee’s signal within the licensee’s service
				area;
										(bb)avoid any involuntary
				increase in interference to the licensee’s signal that may otherwise result
				from new spectrum assignments;
										(cc)allow licensees assigned
				to broadcast channels 2 through 6 to relocate to channels in the UHF range, if
				possible and consistent with the goals of the incentive auction, as determined
				by the Commission; and
										(dd)allow low power
				television broadcast licensees assigned to channels in the UHF range that are
				impacted by relocation of other licensees pursuant to this subclause to
				relocate to channels in the VHF range.
										(IV)Unlicensed
				spectrumWith respect to frequency bands between 54 and 72 MHz,
				76 and 88 MHz, 174 and 216 MHz, 470 and 698 MHz, 84 MHz shall be assigned via a
				competitive bidding process. A portion of the proceeds from the competitive
				bidding of the frequency bands identified in the prior sentence may, if
				consistent with the public interest, be disbursed to other licensees, for the
				purpose of ensuring that unlicensed spectrum remains available in these
				frequency bands, nationwide, and in each local market.
									(iii)Treatment of
				revenuesNotwithstanding subparagraph (A), and except as provided
				in subparagraphs (B), (C), and (D), all proceeds (including deposits and up
				front payments from successful bidders) from the auction of spectrum under this
				subparagraph shall be deposited with the Public Safety Trust Fund established
				under section 401 of the Public Safety
				Spectrum and Wireless Innovation Act.
								(G)Establishment of
				Incentive Auction Relocation Fund
								(i)In
				generalThere is established in the Treasury of the United States
				a fund to be known as the Incentive Auction Relocation
				Fund.
								(ii)AdministrationThe
				Assistant Secretary shall administer the Incentive Auction Relocation Fund
				using the amounts deposited pursuant to this section.
								(iii)Crediting of
				receiptsThere shall be deposited into or credited to the
				Incentive Auction Relocation Fund any amounts specified in section 401 of the
				Public Safety Spectrum and Wireless
				Innovation Act.
								(iv)AvailabilityAmounts
				in the Incentive Auction Relocation Fund shall be available to the NTIA for
				use—
									(I)for a period not to
				exceed 18 months following the later of—
										(aa)the completion of
				incentive auction from which such amounts were derived; or
										(bb)the date on which the
				Commission issues all the new channel assignments pursuant to any repacking
				required under subparagraph (F)(ii); and
										(II)without further
				appropriation.
									(v)Use of
				fundsAmounts in the Incentive Auction Relocation Fund may only
				be used by the NTIA, in consultation with the Commission, to cover—
									(I)the reasonable costs of
				television broadcast stations that are relocated to a different spectrum
				channel or geographic location following an incentive auction under
				subparagraph (F), or that are impacted by such relocations, including to cover
				the cost of new equipment, installation, and construction; and
									(II)the costs incurred by
				multichannel video programming distributors for new equipment, installation,
				and construction related to the carriage of such relocated stations or the
				carriage of stations that voluntarily elect to share a channel, but retain
				their existing rights to carriage pursuant to sections 338, 614, and
				615.
									.
					(b)Incentive auctions to repurpose certain
			 mobile satellite services spectrum for terrestrial broadband
			 useTo the extent that the Commission makes available spectrum
			 licenses on some or all of the frequencies between 2000 and 2020 MHz and 2180
			 and 2200 MHz for terrestrial broadband use, such licenses shall be assigned
			 pursuant to the authority provided in section 309(j)(8) of the Communications
			 Act of 1934 (47 U.S.C. 309(j)(8)), including, as appropriate, subparagraph (F)
			 of such section.
				(c)Sense of
			 CongressIt is the sense of Congress that any spectrum identified
			 for auction under this section should be licensed—
					(1)on a flexible use basis
			 to the extent technologically feasible; and
					(2)consistent with the
			 public interest, convenience, and necessity.
					304.Efficient use of public safety
			 spectrum
				(a)Study and
			 reportNot later than 180 days after the date of enactment of
			 this Act and not later than every 2 years thereafter, the Commission shall
			 conduct a study and submit a report to the appropriate committees of Congress
			 and to the Corporation on the spectrum used by public safety licensees or for
			 public safety services pursuant to section 337(f) of the Communications Act of
			 1934 (47 U.S.C. 337).
				(b)RequirementsThe
			 report required under subsection (a) shall—
					(1)inventory the spectrum
			 assigned to public safety use; and
					(2)include—
						(A)the amount of spectrum
			 allocated to public safety use;
						(B)the number of licensees
			 and amount of spectrum assigned to each licensee;
						(C)a general description of
			 technologies and systems in each band;
						(D)an approximation of
			 network coverage, as appropriate, of major systems (such as an estimation of
			 land mobile radio coverage by population) in major metropolitan areas;
			 and
						(E)an approximate number of
			 users of major systems, such as the number of first responders using land
			 mobile radio, in major metro areas;
						(3)assess if spectrum is
			 adequate to meet the current and future needs for public safety services;
			 and
					(4)assess the opportunity
			 for return of any additional spectrum to the Commission for
			 reallocation.
					305.Report on satellite broadbandNot later than 2 years after the date of
			 enactment of this Act, the Comptroller General of the United States shall
			 conduct a study and submit to the appropriate committees of Congress a report
			 on the current and future capabilities of fixed and mobile satellite broadband
			 to assist public safety entities during an emergency.
			306.Federal infrastructure
			 sharingThe Administrator of
			 General Services shall establish rules to allow public safety entities licensed
			 or otherwise permitted to use spectrum allocated to the Public Safety Broadband
			 Corporation to have access to those components of Federal infrastructure
			 appropriate for the construction and maintenance of the nationwide public
			 safety interoperable broadband network to be established under title II.
			307.Report on unlicensed
			 spectrumNot later than 5
			 years after the date of enactment of this Act, the Commission shall submit to
			 the appropriate committees of Congress a report on—
				(1)the status of development of any spectrum
			 designated as unlicensed spectrum by the Commission under this Act; and
				(2)the use of any unlicensed
			 spectrum described in paragraph (1).
				IVPublic Safety Trust
			 Fund
			401.Public Safety Trust
			 Fund
				(a)Establishment of Public
			 Safety Trust Fund
					(1)In
			 generalThere is established in the Treasury of the United States
			 a trust fund to be known as the Public Safety Trust Fund.
					(2)Crediting of
			 receipts
						(A)In
			 generalThere shall be deposited into or credited to the Public
			 Safety Trust Fund the proceeds from the auction of spectrum carried out
			 pursuant to—
							(i)section 302 of this Act;
			 and
							(ii)section 309(j)(8)(F) of
			 the Communications Act of 1934, as added by section 303 of this Act.
							(B)AvailabilityAmounts
			 deposited into or credited to the Public Safety Trust Fund in accordance with
			 subparagraph (A) shall remain available until the end of fiscal year 2021. Upon
			 the expiration of the period described in the prior sentence such amounts shall
			 be deposited in the General Fund of the Treasury, where such amounts shall be
			 dedicated for the sole purpose of deficit reduction.
						(b)Use of
			 FundAmounts deposited in the Public Safety Trust Fund shall be
			 used in the following manner:
					(1)Payment of auction
			 incentive
						(A)Required
			 disbursalsAmounts in the Public Safety Trust Fund shall be used
			 to make any required disbursal of payments to licensees required pursuant
			 to—
							(i)clause (i) and subclauses
			 (III) and (IV) of clause (ii) of section 309(j)(8)(F) of the Communications Act
			 of 1934; and
							(ii)section 303(b) of this
			 Act.
							(B)Notification to
			 Congress
							(i)In
			 generalAt least 3 months in advance of any incentive auction
			 conducted pursuant to subparagraph (F) of section 309(j)(8) of the
			 Communications Act of 1934, the Chairman of the Commission, in consultation
			 with the Director of the Office of Management and Budget, shall notify the
			 appropriate committees of Congress—
								(I)of the methodology for
			 calculating the disbursal of payments to certain licensees required pursuant to
			 clause (i) and subclauses (III) and (IV) of clause of (ii) of such section;
			 and
								(II)that such methodology
			 considers the value of the spectrum voluntarily relinquished in its current use
			 and the timeliness with which the licensee will clear its use of such
			 spectrum.
								(ii)DefinitionIn
			 this clause, the term appropriate committees of Congress
			 means—
								(I)the Committee on
			 Commerce, Science, and Transportation of the Senate;
								(II)the Committee on
			 Appropriations of the Senate;
								(III)the Committee on Energy
			 and Commerce of the House of Representatives; and
								(IV)the Committee on
			 Appropriations of the House of Representatives.
								(2)Incentive Auction
			 Relocation FundNot less than 5 percent of the amounts in the
			 Public Safety Trust Fund but not more than $1,000,000,000 shall be deposited in
			 the Incentive Auction Relocation Fund established under section 309(j)(8)(G) of
			 the Communications Act of 1934.
					(3)State and Local
			 Implementation Fund$250,000,000 shall be deposited in the State
			 and Local Implementation Fund established under section 221.
					(4)Public Safety Broadband
			 Corporation$11,750,000,000 shall deposited with the Public
			 Safety Broadband Corporation established under section 202, of which pursuant
			 to its responsibilities and duties set forth under section 206 to deploy and
			 operate a nationwide public safety interoperable broadband network—
						(A)not less than
			 $10,500,000,000 shall be made available for any Radio Access Network build out;
			 and
						(B)not less than
			 $1,250,000,000 shall be made available to develop an Evolved Packet
			 Core.
						(5)Public safety research
			 and development$100,000,000 per year for each of the fiscal
			 years 2012 through 2016 shall be made available for use by the Director of NIST
			 to carry out the research program established under section 223.
					(6)Advanced information
			 and technology research$200,000,000 per year for each of the
			 fiscal years 2012 through 2016 shall be made available to carry out the
			 programs established under section 224, of which—
						(A)$130,000,000 per year
			 shall be made available to the Director of the National Science Foundation to
			 carry out the grant program established under section 224(c); and
						(B)$70,000,000 per year
			 shall be made available to DARPA to carry out the research program established
			 under section 224(d).
						(7)Deficit
			 reductionAny amounts remaining after the deduction of the
			 amounts required under paragraphs (1) through (6) shall be deposited in the
			 General Fund of the Treasury, where such amounts shall be dedicated for the
			 sole purpose of deficit reduction.
					(c)InvestmentAmounts
			 in the Public Safety Trust Fund shall be invested in accordance with section
			 9702 of title 31, United States Code, and any interest on, and proceeds from,
			 any such investment shall be credited to, and become a part of, the
			 Fund.
				VSpectrum policy
			AInventory and
			 planning
				501.Radio spectrum
			 inventory
					(a)Spectrum
			 InventoryPart I of title III
			 of the Communications Act of 1934 (47
			 U.S.C. 301 et seq.) is amended by adding at the end the following:
						
							342.Spectrum
				inventory
								(a)Radio spectrum
				inventoryNot later than 180 days after the date of enactment of
				the Public Safety Spectrum and Wireless
				Innovation Act, and biennially thereafter, the Commission, in
				consultation with the NTIA and the Office of Science and Technology Policy,
				shall carry out the following activities:
									(1)ReportPrepare
				a report that includes an inventory of each radio spectrum band, from 300 MHz
				to 3.5 GHz, at a minimum, managed by each such agency. Except as provided in
				subsection (b), the report shall include—
										(A)the licensee or
				government user authorized in the band;
										(B)the total spectrum
				authorized for each licensee or government user (in percentage terms and in
				sum) in the band;
										(C)the approximate number of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				that have been deployed or authorized, for each licensee or government user, in
				the band; and
										(D)if such information is
				available—
											(i)the type of transmitters,
				end-user terminals, or receivers, excluding unintended radiators, operating in
				the band and whether they are space-, air-, or ground-based;
											(ii)the type of
				transmitters, end-user terminals, or receivers, excluding unintended radiators,
				authorized to operate in the band and whether they are space-, air-, or
				ground-based;
											(iii)contour maps or other
				information that illustrate the coverage area, receiver performance, and other
				parameters relevant to an assessment of the availability of spectrum in each
				band;
											(iv)the approximate
				geolocation of base stations or fixed transmitters;
											(v)the approximate extent of
				use, by geography, of each band of frequencies, such as the amount and
				percentage of time of use, number of end-users, or other measures as
				appropriate to the particular band;
											(vi)the activities,
				capabilities, functions, or missions supported by the transmitters, end-user
				terminals, or receivers; and
											(vii)the types of unlicensed
				devices authorized to operate in the band.
											(2)Public
				accessCreate a centralized portal or website utilizing data from
				the Commission and the NTIA to make a centralized inventory of the bands of
				each agency available to the public via an Internet-accessible website.
									(3)UpdatesMake
				all reasonable efforts to maintain and update the information required under
				paragraph (2) no less frequently than quarterly to reflect, at a minimum, any
				transfer or auction of licenses or change in allocation, assignment, or
				authorization.
									(4)FCC to bear
				costsNotwithstanding any other provision of law, all costs
				incurred by the Commission and the NTIA in establishing and maintaining the
				centralized inventory and the centralized portal or website shall be borne
				exclusively by the Commission.
									(5)Paperwork Reduction Act
				exemptionAny forms prescribed by the Commission under this
				section, and any information-gathering activities of the Commission under this
				section, shall not be subject to the provisions of sections 3507 or 3512 of
				title 44, United States Code (44 U.S.C. 3507, 3512).
									(b)National security;
				classified information
									(1)In
				generalIf the head of a Federal agency determines that
				disclosure of information required by subsection (a) would be harmful to the
				national security of the United States, the agency shall—
										(A)notify the NTIA of its
				determination; and
										(B)provide to the
				NTIA—
											(i)the other publicly
				releasable information required by subsection (a);
											(ii)to the maximum extent
				practicable, a summary description of the information with respect to which the
				determination was made; and
											(iii)an annex containing the
				information with respect to which the determination was made.
											(2)Classified
				informationIf the head of a Federal agency determines that any
				information required by subsection (a) is classified in accordance with
				Executive Order 13526 of December 29, 2009, or any successor Executive Order
				establishing or modifying the uniform system for classifying, safeguarding, and
				declassifying national security information, the agency shall—
										(A)notify the NTIA of its
				determination; and
										(B)provide to the
				NTIA—
											(i)the information required
				by subsection (a)(1) that is not classified;
											(ii)to the maximum extent
				practicable, a summary description of the information that is classified;
				and
											(iii)an annex containing the
				information that is classified.
											(3)Annex
				restrictionThe NTIA shall make an annex described in paragraph
				(1)(B)(iii) or (2)(B)(iii) available to the Commission. Neither the NTIA nor
				the Commission may make any such annex available to the public pursuant to
				subsection (a)(2) or to any unauthorized person through any other means.
									(c)Public safety
				nondisclosure
									(1)In
				generalIf a licensee of non-Federal spectrum determines that
				public disclosure of certain information held by that licensee and required to
				be included in the report under subsection (a) would reveal information for
				which public disclosure would be detrimental to public safety, or that the
				licensee is otherwise prohibited by law from disclosing, the licensee may
				petition the Commission for a partial or total exemption from inclusion on the
				centralized portal or website under subsection (a)(2) and in the reports
				required under subsection (d).
									(2)BurdenA
				licensee seeking an exemption under this subsection bears the burden of
				justifying the exemption and shall provide clear and convincing evidence to
				support the requested exemption.
									(3)Information
				requiredIf the Commission grants an exemption under this
				subsection, the licensee shall provide to the Commission—
										(A)the publicly releasable
				information required by subsection (a)(1) for the inventory;
										(B)to the maximum extent
				practicable, a summary description, suitable for public release, of the
				information for which public disclosure would be detrimental to public safety
				or that the licensee is prohibited by law from disclosing; and
										(C)an annex, under
				appropriate cover, containing the information that the Commission has
				determined should be withheld from public disclosure.
										(d)Informing the
				Congress
									(1)In
				generalExcept as provided in paragraph (3), the NTIA and the
				Commission shall submit each report required by subsection (a)(1) to the
				appropriate committees of Congress.
									(2)Nondisclosure of
				annexesEach such report shall be submitted in unclassified form,
				but may include 1 or more annexes as provided for by subsections
				(b)(1)(B)(iii), (b)(2)(B)(iii), and (c)(3)(C). No Congressional committee may
				make any such annex available to the public or to any unauthorized
				person.
									(3)Classified
				annexesIf a report includes a classified annex as provided for
				by subsection (b)(2)(B)(iii), the NTIA and the Commission shall—
										(A)submit the classified
				annex only to the appropriate committees of Congress with primary oversight
				jurisdiction for the user agencies or licensees concerned; and
										(B)provide notice of the
				submission to the other appropriate committees of Congress.
										(e)DefinitionsIn
				this section:
									(1)Appropriate committees
				of CongressThe term appropriate committees of
				Congress means the Committee on Commerce, Science, and Transportation of
				the Senate, the Committee on Energy and Commerce of the House of
				Representatives, and any other congressional committee with primary oversight
				jurisdiction for the user agencies or licensees concerned.
									(2)NTIAThe
				term NTIA means the National Telecommunications and Information
				Administration.
									.
					(b)Progress
			 reportWithin 180 days after
			 the date of enactment of this title, the Commission and the NTIA shall provide
			 an update as to the status of the inventory and report required by section
			 342(a) of the Communications Act of
			 1934, as added by subsection (a), to the appropriate committees of
			 Congress.
					502.Federal spectrum
			 planning
					(a)Review of evaluation
			 processNot later than 6 months after the date of enactment of
			 this title, the Comptroller General of the United States shall—
						(1)conduct a review of the
			 processes that Federal entities utilize to evaluate their spectrum needs and
			 manage their spectrum resources;
						(2)make recommendations on
			 how to improve such processes; and
						(3)submit a written report
			 to the appropriate committees of Congress on the review, analysis, and
			 recommendations made pursuant to paragraphs (1) and (2).
						(b)Revision of evaluation
			 process
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 title, each Federal entity shall establish, update, or revise the process used
			 by such entity to evaluate their proposed spectrum needs, taking into account
			 any applicable recommendations made in the report required under subsection
			 (a).
						(2)Required
			 inclusions
							(A)Analysis of
			 optionsEach process described under paragraph (1), whether newly
			 established or otherwise revised, shall include an analysis and assessment
			 of—
								(i)the options available to
			 a Federal entity to obtain associated communications services that are the most
			 spectrum-efficient; and
								(ii)the effective
			 alternatives available to such entity that will permit the entity to continue
			 to satisfy the mission requirements of the entity.
								(B)Analysis submitted to
			 NTIAThe analysis and assessment carried out pursuant to
			 subparagraph (A) shall be submitted by the Federal entity to the NTIA at the
			 same time that the entity seeks certification or recertification, if
			 applicable, of spectrum support from the NTIA pursuant to the requirements of
			 the National Telecommunications and Information Administration Organization Act
			 and OMB Circular A–11.
							(c)Spectrum plans of
			 Federal entities
						(1)In
			 generalNot later than 1 year after the date of enactment of this
			 title, and every 2 years thereafter, each Federal entity shall provide an
			 entity-specific strategic spectrum plan to the Assistant Secretary and the
			 Director of the Office of Management and Budget.
						(2)Required
			 inclusionsEach strategic spectrum plan submitted pursuant to
			 paragraph (1) shall include—
							(A)the spectrum requirements
			 of the entity;
							(B)the planned uses of new
			 technologies or expanded services requiring spectrum over a period of time
			 agreed to by the entity;
							(C)suggested
			 spectrum-efficient approaches to meeting the spectrum requirements identified
			 under subparagraph (A); and
							(D)progress reports on what
			 the entity is doing to improve its spectrum management.
							(d)National security;
			 classified information
						(1)In
			 generalIf the head of a Federal entity determines that
			 disclosure of information required by subsection (c) would be harmful to the
			 national security of the United States, the entity shall—
							(A)notify the NTIA of its
			 determination; and
							(B)provide to the
			 NTIA—
								(i)the other publicly
			 releasable information required by subsection (c);
								(ii)to the maximum extent
			 practicable, a summary description of the information with respect to which the
			 determination was made; and
								(iii)an annex containing the
			 information with respect to which the determination was made.
								(2)Classified
			 informationIf the head of a Federal entity determines that any
			 information required by subsection (c) is classified in accordance with
			 Executive Order 13526 of December 29, 2009, or any successor Executive Order
			 establishing or modifying the uniform system for classifying, safeguarding, and
			 declassifying national security information, the entity shall—
							(A)notify the NTIA of its
			 determination; and
							(B)provide to the
			 NTIA—
								(i)the information required
			 by subsection (c) that is not classified;
								(ii)to the maximum extent
			 practicable, a summary description of the information that is classified;
			 and
								(iii)an annex containing the
			 information that is classified.
								(3)Annex
			 restrictionThe NTIA shall make an annex described in paragraph
			 (1)(B)(iii) or (2)(B)(iii) available to the Secretary of Commerce and the
			 Director of the Office of Management and Budget. Neither the NTIA, the
			 Secretary of Commerce, nor the Director of the Office of Management and Budget
			 may make any such annex available to the public or to any unauthorized person
			 through any other means.
						(e)Federal Strategic
			 Spectrum Plan
						(1)Development and
			 submission
							(A)In
			 generalNot later than 6 months after the receipt of the initial
			 entity-specific strategic spectrum plans required under subsection (c), the
			 Secretary of Commerce shall develop a Federal Strategic Spectrum Plan, in
			 coordination with the Assistant Secretary and the Director of the Office of
			 Management and Budget.
							(B)Submission to
			 CongressConsistent with the requirements set forth in subsection
			 (d)(3), the Secretary of Commerce shall submit the Federal Strategic Spectrum
			 Plan developed under subparagraph (A) to the appropriate committees of
			 Congress.
							(C)Nondisclosure of
			 annexesThe Federal Strategic Spectrum Plan required to be
			 submitted under subparagraph (B) shall be submitted in unclassified form, but
			 shall include, if appropriate, 1 or more annexes as provided for by subsections
			 (d)(1)(B)(iii) and (d)(2)(B)(iii). No Congressional committee may make any such
			 annex available to the public or to any unauthorized person.
							(D)Classified
			 annexesIf the Federal Strategic Spectrum Plan includes a
			 classified annex as provided for by subsection (d)(2)(B)(iii), the Secretary of
			 Commerce shall—
								(i)submit the classified
			 annex only to the appropriate committees of Congress with primary oversight
			 jurisdiction for the user entities or licensees concerned; and
								(ii)provide notice of the
			 submission to the other appropriate committees of Congress.
								(E)DefinitionIn
			 this subsection, the term appropriate committees of Congress
			 means the Committee on Commerce, Science, and Transportation of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and any other
			 congressional committee with primary oversight jurisdiction for the user entity
			 or licensees concerned.
							(2)Incorporation of entity
			 plansThe Federal Strategic Spectrum Plan developed under
			 paragraph (1) shall incorporate, consistent with the requirements of subsection
			 (d), the initial entity-specific strategic spectrum plans submitted under
			 subsection (c).
						(3)Required
			 inclusionsThe Federal Strategic Spectrum Plan developed under
			 paragraph (1) shall include—
							(A)information on how
			 spectrum assigned and used by Federal entities is being used;
							(B)opportunities to increase
			 efficient use of infrastructure and spectrum assigned and used by Federal
			 entities;
							(C)an assessment of the
			 future spectrum needs of the Federal Government; and
							(D)plans to incorporate such
			 needs in the NTIA’s frequency assignment, equipment certification, and review
			 processes.
							(4)UpdatesThe
			 Secretary of Commerce shall revise and update the Federal Strategic Spectrum
			 Plan developed under paragraph (1) accordingly pursuant to the biennial
			 submission of the entity-specific strategic spectrum plans submitted under
			 subsection (c).
						(f)National Strategic
			 Spectrum Plan
						(1)In
			 generalNot later than 2 years after the date of enactment of
			 this title, the NTIA and the Commission, in consultation with other Federal,
			 State, local, and tribal governments and commercial spectrum interests, shall
			 develop a quadrennial National Strategic Spectrum Plan.
						(2)Required
			 inclusionThe National Strategic Spectrum Plan shall include the
			 following:
							(A)The Federal Strategic
			 Spectrum Plan developed under subsection (e).
							(B)Long-range spectrum
			 planning of both commercial, State and local government, and Federal Government
			 users.
							(C)New technologies or
			 expanded services requiring spectrum.
							(D)The nature and
			 characteristics of the new radio communication systems required and the nature
			 and characteristics of the spectrum required.
							(E)Efficient approaches to
			 meeting the future spectrum requirements of all users, including—
								(i)requiring certain
			 standards-based technologies that improve spectrum efficiencies;
								(ii)spectrum sharing and
			 reuse opportunities;
								(iii)possible reallocation;
			 and
								(iv)any other approaches
			 that promote efficient use of spectrum.
								(F)An evaluation of current
			 auction processes to determine the effectiveness of such processes in—
								(i)promoting
			 competition;
								(ii)improving spectrum use
			 efficiency; and
								(iii)maximizing the full
			 economic value to customers, industry, and the taxpayer of the spectrum.
								BMarkets
				511.Promoting secondary
			 spectrum markets
					(a)In
			 generalNot later than 18 months after the date of enactment of
			 this title, the Commission shall conduct a rulemaking proceeding to determine
			 how to further promote a more robust secondary spectrum market.
					(b)ConsiderationIn
			 carrying out the rulemaking required under subsection (a), the Commission shall
			 consider the feasability and value of establishing a national database to
			 collect and disseminate information on secondary spectrum market
			 opportunities.
					512.Unlicensed use in 5
			 GHz
					(a)Modification of
			 regulations
						(1)In
			 generalNot later than 1 year
			 after the date of enactment of this title, the Commission shall modify part 15
			 of title 47, Code of Federal Regulations, to allow unlicensed devices intended
			 and marketed for indoor use to operate in the 5350–5470 MHz band.
						(2)Concerns and
			 considerationsIn carrying
			 out the modification requirement set forth under paragraph (1), the Commission
			 shall allow the unlicensed devices described in paragraph (1) to operate in the
			 5350–5470 MHz band, on an indoor basis only, if it—
							(A)finds that technical solutions will protect
			 licensed users, including use of existing, modified, or new spectrum sharing
			 technologies and solutions, such as dynamic frequency selection; and
							(B)determines that the primary mission of
			 Federal spectrum users in the 5350–5470 MHz band will not be compromised by the
			 introduction of unlicensed devices in the 5350–5470 MHz band.
							(b)NTIA study
						(1)In
			 generalNot later than 8 months after the date of enactment of
			 this title, and in consultation with the Commission, the NTIA shall conduct and
			 submit a study as provided in paragraph (2) evaluating known and proposed
			 sharing technologies and the risk to Federal users if unlicensed U–NII devices
			 were allowed to operate indoors in the 5350–5470 MHz band.
						(2)Submitting
			 studyThe study required by paragraph (1) shall be submitted to
			 the appropriate committees of Congress and the Commission.
						513.Experimental
			 licensesNot later than 9
			 months after the date of enactment of this title, the Commission shall revise
			 part 5 of chapter I of title 47, Code of Federal Regulations, to—
					(1)streamline such
			 regulations to promote greater experimentation;
					(2)broaden opportunities for
			 market trials;
					(3)promote advancements in
			 health care;
					(4)establish innovation
			 zones; and
					(5)establish a process by
			 which qualified entities, including colleges, universities, public and private
			 companies, and non-profit research organizations, will be permitted to use a
			 broad range of radio frequencies for research and experimentation on a
			 non-interference basis without having to obtain prior authorization from the
			 Commission for the use of specific frequencies.
					514.Repurposing Federal
			 spectrum for commercial purposes and Federal spectrum sharing
					(a)Eligible Federal
			 entitiesSection 113(g)(1) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(g)(1)) is amended to
			 read as follows:
						
							(1)Eligible Federal
				entitiesAny Federal entity that operates a Federal Government
				station authorized to use a band of frequencies specified in paragraph (2) and
				that incurs relocation costs because of planning for a potential auction of
				spectrum frequencies, a planned auction of spectrum frequencies, or the
				reallocation of spectrum frequencies from Federal use to exclusive non-Federal
				use, or shared Federal and non-Federal use shall receive payment for such costs
				from the Spectrum Relocation Fund, in accordance with section 118 of this Act.
				For purposes of this paragraph, Federal power agencies exempted under
				subsection (c)(4) that choose to relocate from the frequencies identified for
				reallocation pursuant to subsection (a), are eligible to receive payment under
				this
				paragraph.
							.
					(b)Eligible
			 frequenciesSection 113(g)(2)(B) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(2)(B)) is amended to read as follows:
						
							(B)any other band of
				frequencies reallocated from Federal use to non-Federal or shared use, whether
				for licensed or unlicensed use, after January 1, 2003, that is assigned—
								(i)by competitive bidding
				pursuant to section 309(j) of the Communications Act of 1934 (47 U.S.C.
				309(j)); or
								(ii)as a result of an Act of
				Congress or any other administrative or executive
				direction.
								.
					(c)Definition of
			 relocation and sharing costsSection 113(g)(3) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923(g)(3)) is amended to read as follows:
						
							(3)Definition of
				relocation and sharing costsFor purposes of this subsection, the
				terms relocation costs and sharing costs mean the
				costs incurred by a Federal entity to plan for a potential or planned auction
				or sharing of spectrum frequencies and to achieve comparable capability of
				systems, regardless of whether that capability is achieved by relocating to a
				new frequency assignment, relocating a Federal Government station to a
				different geographic location, modifying Federal Government equipment to
				mitigate interference or use less spectrum, in terms of bandwidth, geography,
				or time, and thereby permitting spectrum sharing (including sharing among
				relocated Federal entities and incumbents to make spectrum available for
				non-Federal use) or relocation, or by utilizing an alternative technology.
				Comparable capability of systems includes the acquisition of state-of-the art
				replacement systems intended to meet comparable operational scope, which may
				include incidental increases in functionality, including those necessary to
				achieve security, reliability, and resiliency. Such costs include—
								(A)the costs of any
				modification or replacement of equipment, spares, associated ancillary
				equipment, software, facilities, operating manuals, training costs, or
				regulations that are attributable to relocation or sharing;
								(B)the costs of all
				engineering, equipment, software, site acquisition, and construction costs, as
				well as any legitimate and prudent transaction expense, including term-limited
				Federal civil servant and contractor staff necessary to carry out the
				relocation activities of an eligible Federal entity, and reasonable additional
				costs incurred by the Federal entity that are attributable to relocation or
				sharing, including increased recurring costs associated with the replacement of
				facilities;
								(C)the costs of research,
				engineering studies, economic analyses, or other expenses reasonably incurred
				in connection with—
									(i)calculating the estimated
				relocation costs that are provided to the Commission pursuant to paragraph (4)
				of this subsection, or in calculating the estimated sharing costs;
									(ii)determining the
				technical or operational feasibility of relocation to 1 or more potential
				relocation bands; or
									(iii)planning for or
				managing a relocation or sharing project (including spectrum coordination with
				auction winners) or potential relocation or sharing project;
									(D)the one-time costs of any
				modification of equipment reasonably necessary to accommodate commercial use of
				shared frequencies or, in the case of frequencies reallocated to exclusive
				commercial use, prior to the termination of the Federal entity’s primary
				allocation or protected status, when the eligible frequencies as defined in
				paragraph (2) of this subsection are made available for private sector uses by
				competitive bidding and a Federal entity retains primary allocation or
				protected status in those frequencies for a period of time after the completion
				of the competitive bidding process;
								(E)the costs associated with
				the accelerated replacement of systems and equipment if such acceleration is
				necessary to ensure the timely relocation of systems to a new frequency
				assignment or the timely accommodation of sharing of Federal frequencies;
				and
								(F)the costs of the use of
				commercial systems (including systems not utilizing spectrum) to replace
				Federal systems discontinued or relocated pursuant to this Act, including lease
				(including lease of land), subscription, and equipment costs over an
				appropriate period, such as the anticipated life of an equivalent Federal
				system or other period determined by the Director of the Office of Management
				and
				Budget.
								.
					(d)Spectrum
			 sharingSection 113(g) of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 923(g)) is amended by
			 adding at the end the following:
						
							(7)Spectrum
				sharingA Federal entity is permitted to allow access to its
				frequency assignments by a non-Federal entity upon approval of NTIA, in
				consultation with the Director of the Office of Management and Budget. Such
				non-Federal entities shall comply with all applicable rules of the Commission
				and the NTIA, including any regulations promulgated pursuant to this section.
				Any remuneration associated with such access shall be deposited into the
				Spectrum Relocation Fund established under section 118. A Federal entity that
				incurs costs as a result of such access is eligible for payment from the Fund
				for the purposes specified in paragraph (3) of this section. The revenue
				associated with such access shall be at least 110 percent of the estimated
				Federal
				costs.
							.
					(e)Spectrum Relocation
			 FundSection 118 of the National Telecommunications and
			 Information Administration Organization Act (47 U.S.C. 928) is amended—
						(1)in subsection (b), by
			 inserting before the period at the end the following: and any payments
			 made by non-Federal entities for access to Federal spectrum pursuant to section
			 113(g)(7) (47 U.S.C. 113(g)(7));
						(2)by amending subsection
			 (c) to read as follows:
							
								(c)Use of funds
									(1)Funds from
				auctionsThe amounts in the Fund from auctions of eligible
				frequencies are authorized to be used to pay relocation costs, as such costs
				are defined in section 113(g)(3), of an eligible Federal entity incurring such
				costs with respect to relocation from any eligible frequency.
									(2)Funds from payments by
				non-Federal entitiesThe amounts in the Fund from payments by
				non-Federal entities for access to Federal spectrum are authorized to be used
				to pay the sharing costs, as such costs are defined in section 113(g)(3), of an
				eligible Federal entity incurring such costs.
									(3)Transfer of
				funds
										(A)In
				generalSubject to subparagraph (B), the Director of OMB may
				transfer at any time (including prior to any auction or contemplated auction,
				or sharing initiative) such sums as may be available in the Fund to an eligible
				Federal entity to pay eligible relocation or sharing costs related to
				pre-auction estimates or research, as such costs are described in section
				113(g)(3)(C).
										(B)NotificationNo
				funds may be transferred pursuant to subparagraph (A) unless the notification
				provided under subsection (d)(2)(B) of this section includes a certification
				from the Director of OMB that—
											(i)funds transferred before
				an auction will likely allow for a timely relocation, thereby increasing net
				expected auction proceeds by an amount equal to or greater than the time value
				of the amount of funds transferred; and
											(ii)the auction is intended
				to occur within 5 years of transfer of funds.
											(C)Applicability
											(i)Prior costs
				incurredThe Director of OMB may transfer up to $10,000,000 to
				eligible Federal entities for eligible relocation or sharing costs related to
				pre-auction estimates or research, as such costs are described in section
				113(g)(3)(C), for costs incurred prior to the date of the enactment of the
				Public Safety Spectrum and Wireless
				Innovation Act, but after June 28th, 2010.
											(ii)Supplement not
				supplantAny amounts transferred by the Director of OMB pursuant
				to clause (i) shall be in addition to any amounts that the Director of OMB may
				transfer after the date of the enactment of the
				Public Safety Spectrum and Wireless
				Innovation
				Act.
											;
						(3)in subsection (d)—
							(A)in paragraph (1), by
			 inserting and sharing before costs;
							(B)in paragraph
			 (2)(B)—
								(i)by inserting and
			 sharing before costs; and
								(ii)by inserting and
			 sharing before the period at the end; and
								(C)by amending paragraph (3)
			 to read as follows:
								
									(3)Reversion of unused
				funds
										(A)In
				generalAny amounts in the Fund that are remaining after the
				payment of the relocation and sharing costs that are payable from the Fund
				shall revert to and be deposited in the General Fund of the Treasury not later
				than 8 years after the date of the deposit of such proceeds to the Fund, unless
				within 60 days in advance of the reversion of such funds, the Director of OMB,
				in consultation with the Assistant Secretary for Communications and
				Information, notifies the appropriate committees of Congress that such funds
				are needed to complete or to implement current or future relocations or sharing
				initiatives.
										(B)DefinitionIn
				this paragraph, the term appropriate committees of Congress
				means
											(i)the Committee on
				Appropriations of the Senate;
											(ii)the Committee on
				Commerce, Science, and Transportation of the Senate;
											(iii)the Committee on
				Appropriations of the House of Representatives; and
											(iv)the Committee on Energy
				and Commerce of the House of
				Representatives.
											;
							(4)in subsection
			 (e)(2)—
							(A)by inserting and
			 sharing before costs;
							(B)by inserting or
			 sharing before is complete; and
							(C)by inserting or
			 sharing before in accordance; and
							(5)by adding at the end the
			 following:
							
								(f)Additional payments
				from the FundNotwithstanding subsections (c) through (e), after
				the date of the enactment of the Public
				Safety Spectrum and Wireless Innovation Act, and following the
				credit of any amounts specified in subsection (b), there are hereby
				appropriated from the Fund and available to the Director of the OMB up to 10
				percent of the amounts deposited in the Fund from the auction of licenses for
				frequencies of spectrum vacated by Federal entities, or up to 10 percent of the
				amounts deposited in the Fund by non-Federal entities for sharing of Federal
				spectrum. The Director of OMB, in consultation with the Assistant Secretary for
				Communications and Information, may use such amounts to pay eligible Federal
				entities for the purpose of encouraging timely access to such spectrum,
				provided that—
									(1)any such payment by the
				Director of OMB is based on the market value of the spectrum, the timeliness
				with which the licensee cleared its use of such spectrum, and the need for such
				spectrum in order for the Federal entity to conduct its essential
				missions;
									(2)any such payment by the
				Director of OMB is used to carry out the purposes specified in subparagraphs
				(A) through (F) of paragraph (3) of subsection 113(g) to achieve enhanced
				capability for those systems affected by reallocation of Federal spectrum to
				commercial use, or by sharing of Federal frequencies with non-Federal
				entities;
									(3)the amount remaining in
				the Fund after any such payment by the Director is not less than 10 percent of
				the winning bids in the relevant auction, or is not less than 10 percent of the
				payments from non-Federal entities in the relevant sharing agreement;
				and
									(4)any such payment by the
				Director shall not be made until 30 days after the Director has notified the
				Committees on Appropriations and Commerce, Science, and Transportation of the
				Senate, and the Committees on Appropriations and Energy and Commerce of the
				House of
				Representatives.
									.
						(f)Competitive bidding;
			 treatment of revenuesSubparagraph (D) of section 309(j)(8) of
			 the Communications Act of 1934 (47 U.S.C. 309(j)(8)) is amended by inserting
			 excluding frequencies identified by the Federal Communications
			 Commission to be auctioned in conjunction with eligible frequencies described
			 in section 113(g)(2) before shall be deposited.
					(g)Public disclosure and
			 nondisclosureIf the head of an executive agency of the Federal
			 Government determines that public disclosure of any information contained in
			 notifications and reports required by sections 113 or 118 of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 923 and 928) would reveal classified national security information or other
			 information for which there is a legal basis for nondisclosure and such public
			 disclosure would be detrimental to national security, homeland security, public
			 safety, or jeopardize law enforcement investigations, the head of the executive
			 agency shall notify the NTIA of that determination prior to release of such
			 information. In that event, such classified information shall be included in a
			 separate annex, as needed. These annexes shall be provided to the appropriate
			 subcommittee in accordance with appropriate national security stipulations, but
			 shall not be disclosed to the public or provided to any unauthorized person
			 through any other means.
					515.Report on spectrum
			 sharing
					(a)Identification of
			 spectrum; report to CongressNot later than 1 year after the date
			 of enactment of this Act, the NTIA shall conduct a study and submit a report to
			 the appropriate committees of Congress—
						(1)that identifies spectrum
			 between 225 MHz and 3700 MHz operated or licensed by a Federal entity that the
			 NTIA, in consultation with the Commission, determines appropriate for sharing
			 with non-government entities or non-Federal government entities, including,
			 after taking into account any spectrum identified by the NTIA in its October
			 2010 report entitled An Assessment of the Near-Term Viability of
			 Accommodating Wireless Broadband Systems in the 1675-1710 MHz, 1755-1780 MHz,
			 3500-3650 MHz, and 4200-4220 MHz, 4380-4400 MHz Bands, the additional
			 100 MHz most likely to be appropriate for wireless broadband operations;
			 and
						(2)on how Federal entities
			 can utilize dynamic spectrum sharing technologies to allow non-government
			 entities or non-Federal government entities to share underutilized spectrum
			 without interference to the primary usage by the Federal Government of that
			 spectrum, including through use of cognitive radio and sensing technologies and
			 database and geolocation approaches.
						(b)ConsiderationsIn
			 carrying out the study and report required under subsection (a), the NTIA
			 should consider—
						(1)radio systems that are
			 utilized in fixed or predictable geographic locations;
						(2)radio systems that are
			 only utilized intermittently at fixed or predictable times;
						(3)spectrum allocations in
			 which radio systems are currently not deployed; and
						(4)spectrum that is
			 harmonized regionally or globally.
						(c)Public consultation and
			 rule changes
						(1)In
			 generalNot later than 6 months after the report required under
			 subsection (a) is submitted, the NTIA shall conduct a public consultation and,
			 with the Interdepartment Radio Advisory Committee, develop rules for Federal
			 users to increase spectrum sharing by Federal entities.
						(2)ConsiderationsIn
			 carrying out the rulemaking required under paragraph (1), the NTIA shall
			 consider—
							(A)the findings of the
			 report required under subsection (a); and
							(B)the recommendations in
			 the Final Report, dated November 8, 2010, issued by the Interference and
			 Dynamic Spectrum Access Subcommittee of the Commerce Spectrum Management
			 Advisory Committee.
							CEfficiency and
			 management
				521.Functional
			 responsibility of the NTIA to ensure efficient use of spectrumSection 103(b)(2) of the National
			 Telecommunications and Information Administration Organization Act (47 U.S.C.
			 902(b)(2)) is amended—
					(1)by redesignating
			 subparagraphs (B) through (T) as subparagraphs (C) through (U), respectively;
			 and
					(2)by inserting after
			 subparagraph (A) the following:
						
							(B)The responsibility to
				promote the best possible and most efficient use of electromagnetic spectrum
				resources across the Federal Government, subject to and consistent with the
				needs and missions of Federal
				agencies.
							.
					522.Spectrum efficiency
			 analytic tools
					(a)In
			 generalNot later than 18
			 months after the date of enactment of this title, the NTIA, in consultation
			 with NIST and the Commission, as appropriate, shall develop analytic tools or
			 metrics for the NTIA and Federal entities to measure the spectrum efficiency of
			 Federal spectrum systems used by such entities.
					(b)Required
			 considerationIn developing the tools or metrics to measure
			 spectrum efficiency pursuant to subsection (a)(1), the NTIA shall consider the
			 conclusions reached in the report entitled Definitions of Efficiency in
			 Spectrum Use, authored by the Commerce Spectrum Management Advisory
			 Committee and dated October 1, 2008.
					523.Study on receiver
			 performance and spectrum efficiency
					(a)In
			 generalThe Comptroller
			 General of the United States shall conduct a study to consider efforts to
			 ensure that each transmission system that employs radio spectrum is designed
			 and operated so that reasonable use of adjacent spectrum does not excessively
			 impair the functioning of such system.
					(b)Required
			 considerationsAt a minimum,
			 the study required under subsection (a) shall consider—
						(1)the value of—
							(A)improving receiver
			 performance as it relates to increasing spectral efficiency;
							(B)improving operation of
			 services in adjacent frequencies; and
							(C)narrowing the guard bands
			 between adjacent spectrum use.
							(2)the role of
			 manufacturers, commercial licensees, and government users with respect to their
			 transmission systems and use of adjacent spectrum described in subsection
			 (a);
						(3)the feasibility of
			 industry self-compliance with respect to the design and operational
			 requirements of transmission systems and the reasonable use of adjacent
			 spectrum described in subsection (a); and
						(4)the value of Commission
			 and NTIA action to establish, by rule, technical requirements or standards for
			 non-Federal or Federal use, respectively, with respect to the reasonable use of
			 adjacent spectrum described in subsection (a).
						(c)DefinitionFor
			 purposes of this section, the term transmission system means any
			 telecommunications, broadcast, satellite, commercial mobile service, or other
			 communications system that employs radio spectrum.
					(d)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General of the United States shall submit a report to the appropriate
			 committees of Congress on the results of the study required under subsection
			 (a).
					524.Frequency
			 assignment
					(a)ExaminationNot later than 6 months after the date of
			 enactment of this title, the NTIA, in consultation with the Interdepartment
			 Radio Advisory Committee, shall—
						(1)examine its frequency assignment processes,
			 including the 5-year frequency assignment review program, and
						(2)consider best practices to determine if the
			 current approach for collecting and validating data from Federal entities can
			 be streamlined or improved to help ensure that such entities are managing
			 current and future spectrum assignments efficiently.
						(b)Required
			 considerationsIn carrying out the requirements of subsection
			 (a), the NTIA shall consider—
						(1)providing Federal
			 entities with specific guidance or requirements on how to justify to the NTIA
			 that requested spectrum frequency assignments would fulfill an established
			 mission need and that other means of communication are not appropriate or
			 available;
						(2)requiring Federal
			 entities to submit documentation, as part of the spectrum frequency assignment
			 process;
						(3)verifying that such
			 entity has completed an analysis to support the use and need of the requested
			 assignment; and
						(4)requiring managers of
			 spectrum resources at each Federal entity to validate, verify, or attest to the
			 accuracy of spectrum information submitted by their entity to the NTIA.
						525.Spectrum opportunity
			 cost transparency
					(a)Analysis of economic
			 opportunity cost
						(1)Development of
			 framework
							(A)In
			 generalNot later than 1 year
			 after the date of enactment of this title, the NTIA, in consultation with the
			 Commission and the Director of the Office of Management and Budget, shall
			 develop a framework for determining the annual economic opportunity cost of
			 each specific Federal spectrum band assigned or otherwise allocated for use by
			 Federal entities.
							(B)ConsiderationsIn
			 developing the framework required under subparagraph (A), the NTIA shall take
			 into account the spectrum pricing methodologies adopted by other countries
			 which utilize administered incentive pricing of spectrum for government
			 users.
							(2)ScopeThe framework developed under paragraph (1)
			 shall cover all Federally allocated spectrum bands between 150 MHz and 6000
			 MHz, inclusive.
						(3)GoalsThe goal of the framework developed under
			 paragraph (1) is—
							(A)to provide Federal entities with a
			 sustained long-term signal of spectrum value to inform the spectrum management
			 decisions of such entities; and
							(B)to provide the public with increased
			 transparency about how Federal entities use a scare physical resource.
							(4)RequirementsThe
			 framework developed under paragraph (1) shall—
							(A)define the term
			 opportunity cost as the value of the spectrum, in dollar terms,
			 as if such spectrum were to be reallocated to the highest commercial
			 alternative use that currently does not have access to that spectrum;
							(B)be updated, on an annual
			 basis, to take into account observed market valuations from spectrum auctions,
			 secondary spectrum trading, and other market indicators of spectrum
			 value;
							(C)determine the opportunity
			 costs borne by each Federal entity for each spectrum band that is entirely
			 under the control of a single agency; and
							(D)determine the opportunity
			 costs for spectrum assigned or otherwise allocated to Federal entities for both
			 primary use and secondary use.
							(b)Report on opportunity
			 costsEach Federal entity that has been assigned or otherwise
			 allocated use of a Federal spectrum band shall report, as an off-budget item,
			 the opportunity cost borne by the entity for each spectrum band the entity
			 uses—
						(1)in the budget of the
			 entity to be included in the budget of the United States Government submitted
			 by the President under section 1105 of title 31, United States Code; and
						(2)in the annual financial
			 statement of the entity required to be filed under section 3515 of title 31,
			 United States Code.
						(c)Spectrum value
			 analysisNot later than 5 years after the date of the enactment
			 of this title, and every 5 years thereafter, each Federal entity that has been
			 assigned or otherwise allocated use of a Federal spectrum band, or otherwise
			 utilizes such spectrum, shall engage in an analysis comparing the opportunity
			 cost of that spectrum, as such cost is determined by the framework developed by
			 the NTIA under subsection (a), to the projected costs of the entity relocating
			 to other government spectrum holdings, co-locating with other government
			 agencies, leasing other non-Federal spectrum, or contracting out for its
			 spectrum activities.
					(d)Spectrum technology
			 study
						(1)In
			 generalNot later than 18 months after the date of the enactment
			 of this title, and every 5 years thereafter, the Comptroller General of the
			 United States, in consultation with NTIA, shall examine the technologies and
			 equipment used by Federal entities operating on Federal spectrum allocations
			 and determine if such technologies and equipment are the most spectrum
			 efficient available.
						(2)Certain determinations
			 madeIf the results of any study required under paragraph (1)
			 determines that the technologies and equipment of Federal entities operating on
			 Federal spectrum allocations are not the most spectrum efficient available, the
			 Comptroller General shall determine—
							(A)what the costs would be
			 to upgrade such systems to more up-to-date and readily available
			 systems;
							(B)what benefits would be
			 gained from upgrading, particularly any cost savings or increases in spectrum
			 utilization efficiency; and
							(C)if there are any possible
			 problems with upgrading to more up-to-date systems.
							526.System
			 certificationNot later than 6
			 months after the date of enactment of this title, the Director of the Office of
			 Management and Budget shall update and revise section 33.4 of OMB Circular A–11
			 to reflect the recommendations regarding such Circular made in the Commerce
			 Spectrum Management Advisory Committee Incentive Subcommittee report, adopted
			 January 11, 2011.
				527.Report to Congress on
			 improving spectrum managementNot later than 3 months after the date of
			 enactment of this title, the NTIA shall submit to the appropriate committees of
			 Congress a report on the status of the NTIA's plan to implement the
			 recommendations contained in the President’s Memorandum on Improving
			 Spectrum Management for the 21st Century, 49 Weekly Comp. Pres. Doc.
			 2875, Nov. 29, 2004.
				528.Wireless facilities
			 deployment
					(a)Facility
			 modifications
						(1)In
			 generalNotwithstanding section 704 of the Telecommunications Act
			 of 1996 or any other provision of law, a State or local government may not
			 deny, and shall approve, any eligible facilities request for a modification of
			 an existing wireless tower that does not substantially change the physical
			 dimensions of such tower.
						(2)Eligible facilities
			 requestFor purposes this subsection, the term eligible
			 facilities request means any request for modification of an existing
			 wireless tower that involves—
							(A)collocation of new
			 transmission equipment;
							(B)removal of transmission
			 equipment; and
							(C)replacement of
			 transmission equipment.
							(b)Federal easements and
			 rights-of-way
						(1)GrantIf
			 an executive agency, a State, a political subdivision or agency of a State, or
			 a person, firm, or organization applies for the grant of an easement or
			 rights-of-way to, in, over, or on a building owned by the Federal Government
			 for the right to install, construct, and maintain wireless service antenna
			 structures and equipment, and backhaul transmission, the executive agency
			 having control of the building may grant to the applicant, on behalf of the
			 Federal Government, an easement or rights-of-way to perform such installation,
			 construction, and maintenance.
						(2)ApplicationThe
			 Administrator of the General Services Administration shall develop a common
			 form for rights-of-way applications required under paragraph (1) for all
			 executive agencies that shall be used by applicants with respect to the
			 buildings or property of each such agency.
						(3)Fee
							(A)In
			 generalNotwithstanding any other provision of law, in making a
			 grant of an easement or rights-of-way pursuant to paragraph (1), the
			 Administrator of the General Services Administration shall establish a fee for
			 the award of such grant that is based on direct cost recovery.
							(B)ExceptionsThe
			 Administrator of the General Services Administration may establish exceptions
			 to the fee amount required under subparagraph (A)—
								(i)in consideration of the
			 public benefit provided by a grant of an easement or rights-of-way; and
								(ii)in the interest of
			 expanding wireless and broadband coverage.
								(4)Use of fees
			 collectedAny fee amounts collected by an executive agency
			 pursuant to paragraph (2) shall be made available, without further
			 appropriation, to such agency for purposes of the agency’s telecommunications
			 and information technology needs and any excess funds shall then be deposited
			 into the Federal Building Fund.
						(c)Master contracts for
			 wireless tower sitings
						(1)In
			 generalNotwithstanding section 704 of the Telecommunications Act
			 of 1996 or any other provision of law, and not later than 60 days after the
			 date of enactment of this Act, the Administrator of the General Services
			 Administration shall—
							(A)develop 1 or more master
			 contracts that shall govern the placement of wireless service antenna
			 structures on buildings and property owned by the Federal Government;
			 and
							(B)in developing the master
			 contract, with respect to the siting of wireless service antenna structures,
			 standardize the treatment of the placement of wireless service antenna
			 structures on rooftop or building facades, the placement of equipment on
			 rooftops or inside buildings, and technology, and any other key issues that the
			 Administrator determines appropriate.
							(2)ApplicabilityThe
			 master contract developed by the Administrator of the General Services
			 Administration under paragraph (1) shall apply to all publicly accessible
			 property owned by the Federal Government, unless the Administrator decides that
			 issues with respect to the siting of a wireless service antenna structure on a
			 specific building or property warrant nonstandard treatment of a specific
			 property.
						(3)ApplicationThe
			 Administrator of the General Services Administration shall develop a common
			 form or set of forms for wireless service antenna structure siting applications
			 required under this section for all executive agencies that shall be used by
			 applicants with respect to the buildings of each such agency.
						VIStudies on Next
			 Generation 9-1-1 Services
			601.DefinitionsAs used in this title, the following
			 definitions shall apply:
				(1)9–1–1
			 servicesThe term 9–1–1 services includes both
			 E9–1–1 services and Next Generation 9–1–1 services.
				(2)E9–1–1
			 servicesThe term E9–1–1 services means both phase I
			 and phase II enhanced 9–1–1 services, as described in section 20.18 of the
			 Commission's regulations (47 C.F.R. 20.18), as in effect on the date of
			 enactment of this title, or as subsequently revised by the Commission.
				(3)Next Generation 9–1–1
			 servicesThe term Next Generation 9–1–1 services
			 means an IP-based system comprised of hardware, software, data, and operational
			 policies and procedures that—
					(A)provides standardized
			 interfaces from emergency call and message services to support emergency
			 communications;
					(B)processes all types of
			 emergency calls, including voice, data, and multimedia information;
					(C)acquires and integrates
			 additional emergency call data useful to call routing and handling;
					(D)delivers the emergency
			 calls, messages, and data to the appropriate public safety answering point and
			 other appropriate emergency entities;
					(E)supports data or video
			 communications needs for coordinated incident response and management;
			 or
					(F)provides broadband
			 service to public safety answering points or other first responder
			 entities.
					(4)Public safety answering
			 pointThe term public safety answering point has the
			 meaning given the term in section 222 of the Communications Act of 1934 (47
			 U.S.C. 222).
				602.NHTSA report on costs
			 for requirements and specifications of Next Generation 9–1–1 services
				(a)In
			 generalNot later than 1 year after the date of enactment of this
			 title, the Administrator of the National Highway Traffic Safety Administration,
			 in consultation with the Commission and the Secretary of Homeland Security,
			 shall prepare and submit a report to Congress that analyzes and determines
			 detailed costs for specific Next Generation 9–1–1 service requirements and
			 specifications.
				(b)Purpose of
			 reportThe purpose of the report required under subsection (a) is
			 to serve as a resource for Congress as it considers creating a coordinated,
			 long-term funding mechanism for the deployment and operation, accessibility,
			 application development, equipment procurement, and training of personnel for
			 Next Generation 9–1–1 services.
				(c)Required
			 inclusionsThe report required under subsection (a) shall include
			 the following:
					(1)How costs would be broken
			 out geographically and/or allocated among public safety answering points,
			 broadband service providers, and third-party providers of Next Generation 9-1-1
			 services.
					(2)An assessment of the
			 current state of Next Generation 9–1–1 service readiness among public safety
			 answering points.
					(3)How differences in public
			 safety answering points’ access to broadband across the country may affect
			 costs.
					(4)A technical analysis and
			 cost study of different delivery platforms such as wireline, wireless, and
			 satellite.
					(5)An assessment of the
			 architectural characteristics, feasibility, and limitations of Next Generation
			 9–1–1 service delivery.
					(6)An analysis of the needs
			 for Next Generation 9–1–1 service of persons with disabilities.
					(7)Standards and protocols
			 for Next Generation 9–1–1 service and for incorporating Voice over Internet
			 Protocol and Real-Time Text standards.
					603.FCC recommendations
			 for legal and statutory framework for Next Generation 9–1–1
			 servicesNot later than 1 year
			 after the date of enactment of this title, the Commission, in coordination with
			 the Secretary of Homeland Security and the Administrator of the National
			 Highway Traffic Safety Administration, shall prepare and submit a report to
			 Congress that contains recommendations for the legal and statutory framework
			 for Next Generation 9–1–1 services, consistent with recommendations in the
			 National Broadband Plan developed by the Commission pursuant to Public Law
			 111–5, including the following:
				(1)A legal and regulatory
			 framework for the development of Next Generation 9–1–1 services and the
			 transition from legacy 9–1–1 to Next Generation 9–1–1 networks.
				(2)Legal mechanisms to
			 ensure efficient and accurate transmission of 9–1–1 caller information to
			 emergency response agencies.
				(3)Recommendations for
			 removing jurisdictional barriers and inconsistent legacy regulations
			 including—
					(A)proposals that would
			 require States to remove regulatory roadblocks to Next Generation 9–1–1
			 services development, while recognizing existing State authority over 9–1–1
			 services;
					(B)eliminating outdated
			 9–1–1 regulations at the Federal level; and
					(C)preempting inconsistent
			 State regulations.
					VIIMiscellaneous
			701.SeverabilityIf any provision of this Act or an amendment
			 made by this Act, or the application of the provision to any person or
			 circumstance, is held to be unconstitutional, the remainder of this Act and the
			 amendments made by this Act, and the application of the provisions of this Act
			 and the amendments made by this Act to any other person or circumstance, shall
			 not be affected thereby.
			702.Rule of
			 constructionNothing in this
			 Act shall be construed as adding or subtracting from the authority the
			 Commission may or may not have to regulate broadband Internet access
			 service.
			VIIICompliance with
			 Statutory Pay-As-You-Go Act
			801.Budget
			 complianceThe budgetary
			 effects of this Act, for the purpose of complying with the Statutory
			 Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, submitted for printing in the Congressional Record by the Chairman of the
			 Senate Budget Committee, provided that such statement has been submitted prior
			 to the vote on passage.
			
	
		November 14, 2012
		Reported with an amendment
	
